UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 2 To FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHINA GREEN, INC. (Exact name of registrant as specified in its charter) Delaware 75-3269182 (State or other jurisdiction of incorporation or organization) (Primary Standard Classification Code) (IRS Employer Identification No.) Room 3601, the Centre, Queen’s Road no.99 Central, Hong Kong Tel. No.: (852) 3691-8831 (Address and telephone number of registrant’s principal executive offices) VCorp Services, LLC 1811 Silverside Road Wilmington, Delaware 19810 Tel. No.: 888-528-2677 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: Richard I. Anslow, Esq. Gregg E. Jaclin, Esq. Eric M. Stein, Esq. Joy Z. Hui, Esq. Anslow & Jaclin, LLP 195 Route 9 South, 2nd Floor Manalapan, NJ07726 Tel. No.: (732) 409-1212 Fax No.: (732) 577-1188 Barry I. Grossman, Esq. Sarah E. Williams, Esq. Ellenoff Grossman & Schole, LLP 150 East 42nd Street New York, New York 10017 Tel. No.: (212) 370-1300 Fax No.: (212) 370-7889 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x i Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered (1) Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, $0.00001 par value per share $ $ $ Common Stock, $0.00001 par value per share $ $ $ Underwriter’s Warrants to Purchase Common Stock $ N/A $ N/A $ N/A Common Stock Underlying Underwriter’s Warrants $ $ $ Total Registration Fees $ In accordance with Rule 416(a), the Registration is also registering hereunder an indeterminate number of additional shares of common stock that shall be issuable pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions. The registration fee for securities to be offered by the Registrant is based on an estimate of the proposed maximum aggregate offering price of the securities, and such estimate is solely for the purpose of calculating the registration fee pursuant to Rule 457(o). This amended registration statement also covers the resale under a separate resale prospectus (the “Resale Prospectus”) by the selling stockholders of the Registrant of up to 1,018,500 shares of common stock, of which (i) 159,750 shares were issued to investors in our private placement in reliance upon Regulation S under the Securities Act of 1933, as amended (the “Securities Act”), closed on August 13, 2009 (the “Regulation S Private Placement”), which excludes the 6,250 shares of common stock purchased by Mr. Wei Guo Wang our Chief Executive Officer, (ii) a total of 818,750 shares issued to six individuals and entities as compensation for corporate or business consulting services, and (iii) a total of 40,000 shares issued as partial compensation for legal services. The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange or national quotation system and in accordance with Rule 457, the offering price was determined by the price of the shares that were sold to our shareholders in a private placement pursuant to Regulation S of the Securities Act. The price of $3.00 is a fixed price at which the selling stockholders may sell their shares until our common stock is quoted on the NASDAQ Capital Market, at which time the shares may be sold at prevailing market prices or privately negotiated prices. Represents the maximum number of warrants to purchase the Registrant’s common stock to be issued to the underwriter in connection with the public offering. In accordance with Rule 457(g), under the Securities Act, because the shares to the Registrant’s common stock underlying underwriter’s warrants are registered hereby, no separate registration fee is required with respect to the warrants registered hereby. Represents the maximum number of shares of the Registrant’s common stock issuable upon exercise of the underwriter’s warrants. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(g) under the Securities Act, based on the exercise price of $6.00 per share for the underwriter’s warrants. $672.49 was previously paid. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. ii Table of Contents EXPLANATORY NOTE This Registration Statement contains two prospectuses as set forth below: · Public Offering Prospectus. A prospectus to be used for the public offering by the Registrant of up to 1,400,000 shares of the Registrant’s common stock on a best-efforts, minimum/maximum basis through the underwriter named on the cover page of the prospectus (the “Public Offering Prospectus”). We are also registering the warrants and shares of common stock underlying the warrants to be received by the underwriter in this offering. · Resale Prospectus. A prospectus to be used for the resale by selling stockholders of up to 1,018,500 shares of the Registrant’s common stock (the “Resale Prospectus”). The Resale Prospectus is substantively identical to the Public Offering Prospectus, except for the following principal points: · they contain different outside and inside front covers; · they contain different Offering sections in the Prospectus Summary section beginning on page 47A; · they contain different Use of Proceeds sections on page 67A; · the Capitalization and Dilution sections are deleted from the Resale prospectus on page 67A; · a Selling Stockholder section is included in the Resale Prospectus beginning on page 47A; · the Underwriting section from the Public Offering Prospectus on page 56A is deleted from the Resale Prospectus and a Plan of Distribution is inserted in its place; and · the outside back cover of the Public Offering Prospectus is deleted from the Resale Prospectus. The Registrant has included in this Registration Statement, after the financial statements, a set of alternate pages to reflect the foregoing differences of the Resale Prospectus as compared to the Public Offering Prospectus. iii Table of Contents The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to completion, dated August 13, 2010 Minimum Offering: 1,000,000 SHARES Maximum Offering: 1,400,000 SHARES CHINA GREEN, INC. COMMON STOCK This is the initial public offering of our common stock. We are offering a minimum of 1,000,000 shares of our common stock (the “Minimum Amount”) and a maximum of 1,400,000 shares of our common stock (the “Maximum Amount”). Our common stock is not currently listed or quoted for trading on any national securities exchange or national quotation system. We intend to apply for the listing of our common stock on the NASDAQ Capital Market under the symbol “CHGN.” As this offering is a best-efforts offering, the NASDAQ Capital Market may be unable to admit our common shares for listing until the completion of the offering and, consequently, the satisfaction of NASDAQ Capital Market listing standards. If so admitted, we expect our common shares to begin trading on the NASDAQ Capital Market on the day following the closing of this offering. If our common shares are eventually listed on the NASDAQ Capital Market, we will be subject to continued listing requirements and corporate governance standards. We expect these new rules and regulations to significantly increase our legal, accounting and financial compliance costs. We have prepared our NASDAQ Capital Markets application and expect to file the application upon the filing of the Registration Statement on Form S-1/A2. There is no assurance that such application will be approved. In the event that our application is not approved, we will seek to have our common stock quoted on the OTCBB. If we are quoted on the OTCBB, our best efforts offering may be compromised, as potential investors may not be as likely to infuse the same amount of capital into our Company as they otherwise would have if we were able to obtain a NASDAQ listing. This registration statement includes two separate and distinct prospectuses. In the first prospectus, we are offering and selling up to 1,400,000 shares of our common stock (the “Maximum Amount”). We expect the public offering price of our common stock will be approximately $5.00 per share. The offering price was determined through a comprehensive review of market comparables and valuations of similar publicly traded companies. We analyzed our revenues and net income as compared to the number of shares outstanding and determined what we believed would be an appropriate price based on comparable market multiples. The second prospectus relates to the resale by existing holders of our securities of up to 1,018,500 shares of our common stock, par value $0.00001. The existing holders obtained their shares through a private offering whereby the shares were offered at $3.00 per share. The expected $2.00 increase in value is to account for the intrinsic value inherent in being a publicly traded company evidenced by the increase in the Company’s liquidity. It is possible for new investors to purchase our common shares at a price lower than the expected $5.00 per share if they are able to purchase such shares from an existing holder whose shares were issued at $3.00 per common share. Investing in our common stock involves a high degree of risk. Before buying any shares, you should carefully read the discussion of material risks of investing in our common stock in “Risk Factors” beginning on page8 of this prospectus. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of anyone’s investment in these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. iv Table of Contents Per Share Total Minimum Total Maximum Public offering price $ $ $ Underwriting commissions (1) $ $ $ Proceeds, before expenses, to China Green, Inc. $ $ $ The underwriter will receive compensation in addition to the commissions as set forth under “Underwriting.” The underwriter is to receive, as compensation for services: (i) a cash payment of 3.5% of the proceeds raised in the offering, provided, however that the cash payment will be reduced to 2.0% for any shares sold by the officers or directors of the Company; and (ii) a non-accountable expense allowance equal to 3.0% of the gross proceeds of this offering. The underwriter is also entitled to warrants equal to 7% of the shares sold in this offering. If the Maximum Amount is sold in this offering, and the underwriter exercises these warrants in full, the total underwriting commissions attributable to the warrants will be $490,000. Assumes the underwriter will receive 3.5% of the gross proceeds in this offering. This offering is being conducted on a best-efforts, maximum/minimum basis.The escrow agent will be in receipt of investor funds until the closing of each applicable tranche of the offering.We reference Rule 15c2-4 and Notices to Members 98-4 and 84-7 to indicate that the selection of an escrow agent and terms of that arrangement would be in compliance with both SEC rule and SRO guidance. The underwriter is offering the common stock as set forth under “Underwriting.” Delivery of the shares will be made on or about 41. Grandview Capital, Inc. is acting as our underwriter in this public offering on a best-efforts, minimum/maximum basis. The underwriter is not required to sell any specific number or dollar amount of securities but will use their best efforts to sell the securities offered. The underwriter does not have an obligation to purchase any shares and as a result, we may not receive any proceeds from the offering. All funds received from subscribers will be deposited in a non-interest bearing escrow account (the “Escrow Account”). There is no minimum offering amount and we will receive any net proceeds even if the underwriter is able to sell only a nominal amount. The offering will terminate upon the earlier of: (i) a date mutually acceptable to us and our underwriter after the minimum offering is sold; (ii) the Maximum Amount is sold pursuant to this prospectus, or (iii) 30 days after this registration statement is declared effective which date can be extended by the mutual consent of the Company and the underwriter (the “Closing Date”). GRANDVIEW CAPITAL, INC. The date of this prospectus is August 13, 2010 v Table of Contents CHINA GREEN, INC. TABLE OF CONTENTS Page Prospectus Summary 1 Summary Financial Data 5 Cautionary Statement Regarding Forward-Looking Statements 7 Risk Factors 8 Use of Proceeds 13 Dividend Policy 13 Capitalization 14 Market for Common Equity and Related Stockholder Matters 14 Dilution 14 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Description of Business 27 Management 32 Executive Compensation 35 Certain Relationships and Related Transactions; Director Independence 38 Description of Securities 38 Shares Eligible for Future Sale 40 Underwriting 41 Legal Matters 46 Experts 46 Interests of Named Experts and Counsel 46 Additional Information 46 Index to Financial Statements F-1 Part II. Information Not Required in the Prospectus II-1 Signatures II-6 Please read this prospectus carefully. It describes our business, our financial condition and results of operations. We have prepared this prospectus so that you will have the information necessary to make an informed investment decision. You should rely only on information contained in this prospectus. We have not, and the underwriter has not, authorized any other person to provide you with additional information or information different from that contained in this prospectus. If anyone provides you with different or inconsistent information, you should not rely on it. This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted. The information in this prospectus is complete and accurate only as of the date on the front cover. We obtained statistical data, market data and other industry data and forecasts used throughout this prospectus from publicly available information and industry publications. We believe that the statistical data, market data and other industry data and forecasts are reliable. vi Table of Contents PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. This summary does not contain all of the information you should consider before investing in our securities. You should read the entire prospectus, including “Risk Factors” and the consolidated financial statements and the related notes before making an investment decision. Our business involves significant risks. You should carefully consider the information under the heading “Risk Factors” beginning on page 8. “We,” “us,” “our Company,” “our,” “China Green” and the “Company”refers to the consolidated business of China Green, Inc., a Delaware corporation, and its subsidiaries. We conduct our business through our wholly-owned subsidiaries, Glorious Pie Limited (“Glorious Pie”), a British Virgin Island corporation, and Earn Bright Development Limited (“Earn Bright”), a Hong Kong corporation. China or “PRC” refers to the People’s Republic of China. “RMB” or “Renminbi” refers to the legal currency of China and “$” or “USD” refers to the legal currency of the United States. Business Overview Operating through our subsidiaries, Glorious Pie,and Earn Bright, we engage in providing our PRC clients with a wide range of environmental consulting services in China. As such, our business operations are separated into three interrelated business segments: (i) Greenery Construction Consultancy, (ii) Greenery Maintenance Consultancy, and (iii) eco-friendly hotel consultancy and development. Our consultancy and development segments provide services to corporate buildings, hotels and residential properties. Our main source of revenue is generated through contractual agreements with PRC entities or individuals who seek to construct or convert eco-friendly establishments. Our ability to enter into agreements with our customers is contingent upon our ability to properly outsource the labor required. Once we enter into a consulting or maintenance contract with a customer in the PRC, we subcontract the work to consultants and developers located in the PRC. The subcontracted consultants perform all of the labor. We employ project managers in the PRC to oversee and monitor the progress of each project. We have adopted the percentage of completion method of accounting. As such, we account for all of the expenses we can reasonably estimate and expect to incur on each project at the project’s inception. As actual expenses are incurred, corresponding revenue is ratably recognized. Our agreements are governed by the laws of Hong Kong or Macau. With our expertise, we focus on producing ecology-engineering design, energy-saving planning, technological support, material selection and project management within the PRC region, and outsource the labor-intensive project construction work to our PRC subcontractors. We apply ecological engineering (or eco-engineering) concepts, integration of ecology and engineering in design, monitoring and construction of ecosystems, in both landscaping projects and hospitality management to integrate human society with the natural environment. Our mission is to create an eco-friendly living environment that can benefit both humans and nature. Our Industry With approximately one-quarter of the world’s population, the PRC is a major contributor to the carbon dioxide emissions which have been linked to global warming. Global warming has been proven to be the cause of many geographical changes that have negatively affected our world. As a result, many governments and activist groups are raising awareness about global warming and promoting conservation with regard to our environment. On December 11, 2007, the Kyoto Protocol was adopted and enacted on February 16, 2005. The purpose of the Kyoto Protocal is to effectively reduce greenhouse gas (GHG) emissions. Under the Protocol, developed countries, including China, have agreed to reduce their collective GHG emission by 5.2% from their GHG level recorded in 1990. Subsequently, in December 2009, the Copenhagen Summit was held to address a framework for climate change mitigation beyond the Kyoto Protocol’s expiration in 2012. The resulting Copenhagen Accord proposed that developed countries and the world to raise USD 30 billion between the years 2010 to 2012 and USD 100 billion by the year 2020, respectively, to help developing countries reduce carbon emissions. Non-governmental organizations (NGO) and activists groups have also promoted global awareness on climate change and low carbon living. In September 2005, the Stop Climate Chaos coalition was launched in the UK to highlight the issue of climate change. The organization was able to attract a supporter base of over 11 million people that spans over 100 organizations. Many other environmental activist groups such as the National Wildlife Federation, the World Wide Fund for Nature and Friends of the Earth are also helping to spread the same message. The Eco-Friendly industry is widely recognized by governmental and non-governmental sectors. Services that can be provided to customers are far-reaching. We position ourselves as a full-service company within our industry. 1 Table of Contents Corporate Structure Our corporate structure is illustrated as follows: Our Services Greenery Construction Consultancy Our landscaping consultancy and project management business has mainly been focused on large-scale outdoor government projects such as public infrastructure and social facilities development, as well as, private real estate development projects in the PRC. Our consulting approach includes horticultural planning and design, concept applications, selection and provision of agriculture, performance targeting and benchmarking, plantation management and quality control. Based on our assessment of a potential project’s sophistication, we enter into agreements with governmental subcontractors and enter into separate agreements with and advise our subcontractors on the implementation of such project plans. Our management and employees travel between Hong Kong and China to work and consult with our clients to identify project opportunities and manage our project pipeline. A majority of our clients are government contractors that specialize in the government project bidding process. We carefully analyze all project requirements to develop detailed execution plans and offer design advice. We also work closely with a separate group of subcontractors that specialize in executing landscaping consultancy plans. Although we are not required by the government contractors to guarantee any arrangements on labor services and provision of materials, it is highly important that we can complete all projects within the contract terms and on a timely basis. Therefore, we have entered into services and suppliers agreements with our subcontractors which help us arrange resources for execution work. Based on the professional expertise required and the availability of our subcontractors, we select different subcontractors to execute our project plans. Prior to inception of every project, we conduct in-depth meetings with the subcontractors to provide them with thorough understanding of all project details and requirements. We perform regular site visits to supervise and coordinate between the subcontractors at different stages to ensure project details are implemented correctly and on schedule. We also provide our clients with interim progress updates as necessary. Upon completion, we conduct thorough reviews with our clients to ensure all expectations are met. We have managed many notable public and private landscaping projects in Dongguan, Guangdong Province, China’s third largest exporting city and one of the fastest growing regions in China. Such projects include Dongguan’s Songshan Lakes Science & Technology Industrial Park, a province-level development zone for new and high-tech industries. Our services have been extended to other locations in the Guangdong province, such as Guangzhou city. In addition, we have expanded our consultancy landscaping services to private sector projects, including corporate buildings and residential properties,in recent years to diversify our source of business. Greenery Maintenance Consultancy We offer consultancy services to the same group of government contractors for greenery construction consultancy as for greenery maintenance projects. We conduct site reviews and develop maintenance plans with our clients who outline all assessment criteria and performance targets. As the consultant, we act as the site supervisor and select subcontractors to execute the maintenance work. We perform periodic performance and quality assessments to ensure the sites are maintained appropriately. The maintenance plans typically include soil quality analysis and renovation, root evaluation, plantation disease and strength analysis, pruning, pest control, weed control, floral treatments, earth surface treatment and restoration, maintenance and reconstruction of structural elements. In addition to performing maintenance on existing elements, we recommend structural upgrades and development ideas to our clients. 2 Table of Contents Eco-Friendly Hotel Consultancy and Development Our eco-friendly hotel consultancy and development business, also known as “ECHOO,” an acronym for eco-hospitality operations, applies eco-engineering concepts to hotels and renovate such hotels into eco-friendly establishments. Our consultancy services generally include site assessment, energy optimization applications, resource efficiency planning, material selection and equipment installation. We outsource the labor necessary to institute our consultancy recommendations. In return, we enter into fixed-term revenue-sharing agreements with the hotel owners to receive a portion of the hotel’s future monthly revenue or a guaranteed minimum monthly amount as consulting fees for services we provided. We believe this business arrangement benefits both, our company and the hotels. The hotels may benefit from an increase in revenue as a result of being categorized as a eco-friendly hotel. This, in turn, provides us with a steady cash flow, as we are entitled to a portion of the hotels’ future revenues pursuant to the consulting agreements between us and the hotels. Corporate Information Our executive office is located at Room 3601, The Centre, 99 Queen’s Road, Central, Hong Kong. In addition, we also have a correspondence office located at 271 Zhen An Zhong Road, Chang An District, Dongguan City, Guangdong, People’s Republic of China. Recent Events Reverse Stock Split On March 10, 2010, our board of directors and our majority stockholders approved a 1 for 2 reverse stock split of all of our issued and outstanding common stock (the “Reverse Stock Split”). On March 29, 2010, we filed an information statement on Schedule 14C to notify our stockholders of the Reverse Stock Split. On May 3, 2010, the Reverse Stock Split became effective on the 20th day following the mailing of the information statement on Schedule 14C. Share Exchange On August 13, 2009, we entered into a share exchange agreement with Glorious Pie and Mr. Chi Yip Tai, the sole shareholder of Glorious Pie. Pursuant to the share exchange agreement, we agreed to issue an aggregate of 5,177,500 shares of our common stock to Mr. Tai in exchange for all of the issued and outstanding shares of Glorious Pie. As a result of the share exchange, Glorious Pie became our wholly-owned subsidiary. A copy of the share exchange agreement was attached as Exhibit 2.1 to our current report on Form 8-K filed with the SEC on August 14, 2009 and is incorporated herein by reference. Regulation S Private Placement In connection with the closing of the Share Exchange, on August 13, 2009, we completed a private placement in which we issued a total of 166,000 shares of our common stock to 296 investors in reliance upon the exemption provided by Regulation S under the Securities Act.As a result, we received gross proceeds of $480,000 which was used as working capital for general corporate purposes. The subscription agreement in connection with the private placement was attached as Exhibit 10.1 to our current report on Form 8-K filed with the SEC on August 14, 2009 and is incorporated herein by reference. Dual Prospectuses In This Registration Statement This Registration Statement includes two separate and distinct prospectuses. In the first prospectus, we are offering and selling up to 1,400,000 shares of our common stock (the “Maximum Amount”). We expect the public offering price of our common stock will be approximately $5.00 per share. The offering price was determined through a comprehensive review of market comparables and valuations of similar publicly traded companies.We analyzed our revenues and net income as compared to the number of shares outstanding and determined what we believed would be an appropriate price based on comparable market multiples.The second prospectus relates to the resale by existing holders of our securities of up to 1,018,500 shares of our common stock, par value $0.00001. The existing holders obtained their shares through a private offering whereby the shares were offered at $3.00 per share. The expected $2.00 increase in value is to account for the intrinsic value inherent in being a publicly traded company evidenced by the increase in the Company’s liquidity. It is possible for new investors to purchase our common shares at a price lower than the expected $5.00 per share if they are able to purchase such shares from an existing holder whose shares were issued at $3.00 per common share. Risks Our business is subject to a number of risks, which you should be aware of before you making an investment decision. These risks are more fully discussed in “Risk Factors” on page 8. 3 Table of Contents THE OFFERING Size of Offering This offering is being done on a best-efforts, minimum/maximum basis.The Minimum Amount of shares being sold in this offering is 1,000,000 shares of common stock and the Maximum Amount of shares being sold in this offering is 1,400,000 shares of common stock. All of the funds received in payment for the shares of common stock sold in this offering will be wired to a non-interest bearing escrow account and held until we and the underwriter notify the escrow agent to release the funds. Common stock offered Minimum: 1,000,000 Shares Maximum: 1,400,000Shares Common stock outstanding before this offering 6,514,750 Shares Common stock outstanding after the offering Minimum: 7,514,750 Shares Maximum: 7,914,750 Shares (1) Gross Proceeds Minimum:$ 1,000,000 Maximum:$ 1,400,000 Marketing The underwriter will market this initial public offering on a best efforts basis, minimum/maximum. Offering price $5.00 per share Use of proceeds We intend to use the net proceeds of this offering (after deducting estimated underwriting commissions and estimated offering expenses payable by us) as working capital for general corporate purposes. See “Use of Proceeds” on page13 for more information on the use of proceeds. Dividend Policy We currently plan to retain our earnings to finance the development of our business and for general corporate purposes. We do not anticipate paying any cash dividends in the foreseeable future. Risk factors Investing in these securities involves a high degree of risk. As an investor you should be able to bear a complete loss of your investment. You should carefully consider the information set forth in the “Risk Factors” section beginning on page 8. Proposed NASDAQ symbol “CHGN.” We will apply to list our common stock on the NASDAQ Capital Market, but no assurances can be given that our application will be approved. Closing of Offering The offering contemplated by this prospectus will terminate upon the earlier of: (i) a date mutually acceptable to us and our underwriter after the minimum offering is sold; (ii) the Maximum Amount is sold; or (iii)thirty (30) after this registration statement is effective which date can be extended by the mutual consent of the Company and the underwriter.If we completed this offering, net proceeds will be delivered to our company on the closing date (such closing date being the above mutually acceptable date on or before thirty days following the effectiveness of this Registration Statement, provided the Minimum Amount has been sold). (1) Excludes up to 98,000 shares of common stock underlying the warrants to be received by the underwriter in this offering. 4 Table of Contents Summary ofFinancial Information The following summary financial information contains consolidated statement of operations data for the nine months ended March 31, 2010 and 2009 (unaudited) and for the each of the fiscal years ended June 30, 2009 and 2008 and the consolidated balance sheet data as of March 31, 2010 and 2009 and for each of the fiscal years ended June 30, 2009 and 2008. The financial statement data as of and for each of the fiscal periods ended June 30, 2009 and 2008 have been derived from our audited financial statements and the financial statement data as of and for each of the fiscal periods ended March 31, 2010 and 2009 have been derived from our reviewed financial statements. The results of operations for past accounting periods are not necessarily indicative of the results to be expected for any future accounting period.Because this is only a summary of our financial information, it does not contain all of the information that may be important to you. Therefore, you should carefully read all of the information in this prospectus and any prospectus supplement, including “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our financial statements and the related notes included in this prospectus, and the unaudited financial statements and related notes included in this prospectus. Consolidated Statement of Operations Nine months ended March 31, 2010 Nine months ended March 31, Year ended June 30, Year ended June 30, (unaudited) $ (unaudited) $ (audited) $ (audited) $ Revenue Cost of services ) Gross profit General and administrative expenses ) Incomebefore taxation Income tax ) ) ) - Net income Other comprehensive income -Foreign currency translation adjustments ) Total comprehensive income Net income per share – basic and diluted Weighted average number of shares outstanding during the period – basic and diluted 5 Table of Contents Consolidated Balance Sheets As of March 31, As of March 31, As of June 30, As of June 30, (Unaudited) $ (Audited) $ ASSETS Current assets Cash and cash equivalents Accounts receivables Deposit paid for labor services Deposit for contract procurements 2,629,499 2,538,710 - Deposit paid for hotel investment negotiation Total current assets Plant and equipment, net TOTAL ASSETS LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities Amount due to a director - - Amount due to a shareholder - - - Accrued expenses - - Accrued compensation Tax payable - TOTAL LIABILITIES - STOCKHOLDERS’ EQUITY Authorized : 500 ,000,000 shares of common stock par value $0,00001 per share; issued 6,514,750 shares (As of March 31, 2010) 65 53 53 53 100,000,000 shares of preferred stock, par value $0.00001 per share, issued 0 shares (As of March 31, 2010) Additional paid-in capital 52 52 52 Accumulated other comprehensive income Retained earnings TOTAL STOCKHOLDERS’ EQUITY 6 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS The information contained in this prospectus, including in the documents incorporated by reference into this prospectus, includes some statements that are not purely historical and that are “forward-looking statements.” Such forward-looking statements include, but are not limited to, statements regarding our Company and management’s expectations, hopes, beliefs, intentions or strategies regarding the future, including our financial condition, results of operations, and the expected impact of the offering on the parties’ individual and combined financial performance. In addition, any statements that refer to projections, forecasts or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements. The words “anticipates,” “believes,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “might,” “plans,” “possible,” “potential,” “predicts,” “projects,” “seeks,” “should,” “will,” “would” and similar expressions, or the negatives of such terms, may identify forward-looking statements, but the absence of these words does not mean that a statement is not forward-looking. The forward-looking statements contained in this prospectus are based on current expectations and beliefs concerning future developments and the potential effects on the parties and the transaction. There can be no assurance that future developments actually affecting us will be those anticipated. These forward-looking statements involve a number of risks, uncertainties (some of which are beyond the parties’ control) or other assumptions that may cause actual results or performance to be materially different from those expressed or implied by these forward-looking statements. The forward-looking statements contained in this prospectus will be mainly related to the following principal points: · Our ability to maintain and increase revenues and margins of our services; · The ability of our affiliated contractors to obtain government and private sector contracts; · The ability of our eco-friendly hotel operators to maintain and increase hotel revenues; · Market acceptance of green hotels; · Global and local awareness of environmental issues; · Our strategic investments and acquisitions; · Compliance and changes in the laws of the People’s Republic of China (“PRC”) that affect our operations; · Our ability to renew existing contracts and enter into new contracts with contractors; · Our ability to identify and provide consultancy services to other hotels; · Vulnerability of our business to general economic downturn, especially in the PRC; and · The other factors referenced in this Registration Statement, including, without limitation, under the sections entitled “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, and “Description of Business.” 7 Table of Contents RISK FACTORS We are subject to various risks that may materially harm our business, financial condition and results of operations. You should carefully consider the risks and uncertainties described below and the other information in this prospectus before deciding to purchase our common stock. If any of these risks or uncertainties actually occurs, our business, financial condition or operating results could be materially harmed. In that case, the trading price of our common stock could decline and you could lose all or part of your investment. Risks Related to Our Business OUR LIMITED OPERATING HISTORY MAY NOT SERVE AS AN ADEQUATE BASIS TO JUDGE OUR FUTURE PROSPECTS AND RESULTS OF OPERATIONS. We have limited operating history. Our limited operating history may not provide a meaningful basis on which to evaluate our business, including our ability to develop a wide customer base, increase our revenues, expand our operations to include additional services and control raw material costs, all of which are critical to our success. We cannot assure you that we will maintain our profitability or that we will not incur net losses in the future. We expect that our operating expenses will increase as we expand. We may encounter unanticipated problems, expenses and delays in developing and marketing our services. We may not be able to successfully address these risks. If we are unable to address these risks, our business may not grow, our stock price may suffer, and we may be unable to stay in business. WE DEPEND ON GOVERNMENT SUBCONTRACTS FOR A SIGNIFICANT PORTION OF OUR REVENUES. OUR INABILITY TO WIN OR RENEW GOVERNMENT SUBCONTRACTS DURING PROCUREMENT CYCLES COULD SIGNIFICANTLY REDUCE OUR PROFITS. We primarily obtain our landscaping consultancy and services projects fromthirteen government prime contractors and subcontractors which we have signed master agreements with. Each of these contracts is material to us. The percentage of our landscaping consultancy and services revenue from government projects are 97.8%, 73.9% and 77.1% for the fiscal years ended June 30, 2007, 2008 and 2009, respectively. An inability to win or renew government subcontracts would adversely affect our operations and significantly reduce profits. Some government subcontracts are awarded to multiple competitors, causing increased competition and downward pricing pressure. This may lead to increased pressure to control costs. If we cannot reduce or control costs on these contracts, losses may occur. AS A GOVERNMENT CONTRACTOR/SUBCONTRACTOR, WE ARE SUBJECT TO A NUMBER OF PROCUREMENT LAWS AND REGULATIONS, AS WELL AS GOVERNMENT AGENCY AUDITS. ANY VIOLATION OF THESE LAWS COULD RESULT IN ECONOMIC HARM TO OUR OPERATIONS. We must comply with certain laws relating to the procurement and administration of government contracts/subcontract. These laws impact how we do business with government clients and can increase the cost of doing business. Government agencies as well as numerous local agencies routinely audit government contractors/subcontractors and their performance under specific contracts to determine if a contractor’s cost structure is compliant with applicable laws and regulations. WE RELY UPON SEVERAL MAJOR CUSTOMERS; THE LOSS OF ANY OF THE MAIN CUSTOMERS WILL ADVERSELY AFFECT OUR BUSINESS PERFORMANCE. Service income generated in our landscaping consultancy and service projects accounts for approximately 75% of our revenues. We primarily obtain our landscaping consultancy and services projects from thirteen government prime contractors and subcontractors. For the fiscal year ended June 30, 2009, our top three landscaping consultancy and service customers are Mu Dan Jiang City Civil Engineering Construction Co. Limited, Henan District Huanghe River Garden Greenery Engineering Co. Ltd and Dongguan City Xin Yue An Garden Greenery Co. Limited, and have accounted for 30.8%, 17.3% and 11.4% of our overall sales. Although we have signed master agreements with them, there is no assurance that these agreements will not be breached or will be renewed upon termination. Loss of any of these contracts will adversely affect our business performance and profitability. CHANGES IN GOVERNMENTAL POLICIES COULD REDUCE DEMAND FOR OUR SERVICES. Although we have gradually extended our services to private sectors, about 75% of our business is driven by governmental policies and supported from the local government of Guangdong province in the PRC. Any changes in governmental policies regarding funding or enforcement would have an adverse impact on our revenues. Also, reduced spending by governments in landscaping projects may raise competition within our industry, which may directly affect our future revenue and profits. 8 Table of Contents WE MAY NEED ADDITIONAL CAPITAL TO FUND OUR GROWING OPERATIONS AND MAY ENCOUNTER UNFORSEEN COSTS; WE MAY NOT BE ABLE TO OBTAIN SUFFICIENT CAPITAL AND MAY BE FORCED TO LIMIT THE SCOPE OF OUR OPERATIONS. In connection with our growth strategies, we may experience increased capital needs and accordingly, we may not have sufficient capital to fund our future operations without additional capital investments. Our capital needs will depend on numerous factors, including: (i) profitability; (ii) business strategy development; and (iii) the amount of capital expenditures, including acquisitions. We cannot assure you that we will be able to obtain capital in the future to meet our needs. If we cannot obtain additional funding, we may be required to: (i) limit our marketing efforts and (ii) decrease or eliminate capital expenditures. Such reductions could materially adversely affect our business and our ability to compete. Even if we do find a source of additional capital, we may not be able to negotiate terms and conditions for receiving the additional capital that are acceptable to us. Any future capital investments could dilute or otherwise materially and adversely affect the holdings or rights of our existing shareholders. In addition, new equity or convertible debt securities issued by us to obtain financing could have rights, preferences and privileges senior to our common stock. We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. WE MAY ENCOUNTER INCREASING COMPETITION IN THE FUTURE. Although eco-friendly hotels renovation and development is a new market in China with relatively few competitors, after our business model was implemented, new competitors entered into the market. Our management believes that additional companies will enter into this market. As a result, we may encounter increasing competition in the future. OUR CURRENT BUSINESS OPERATIONS RELY HEAVILY UPON OUR KEY EMPLOYEES, MR. CHI YIP TAI AND MR. WEI GUO WANG. We have been heavily dependent upon the expertise and management of Mr. Chi Yip Tai, our Chief Executive Officer and Mr. Wei Guo Wang, our Chief Financial Officer, and our future performance will depend upon their continued services. The loss of the services of Mr. Tai or Mr. Wang’s services could have a negative impact on our business operations. To mitigate this risk, we have entered into written employment agreements with Messer Tai and Zhang, pursuant to which Messer Tai and Wang agree to serve as our Chief Executive Officer and Chief Financial Officer, respectively, commencing on June 7, 2010 and expiring on December 31, 2010. OUR FUTURE GROWTH MAY REQUIRE RECRUITMMENT OF ADDITIONAL QUALIFIED EMPLOYEES. In the event of our future growth in administration, marketing, and customer service, we may have to increase the depth and experience of our management team by adding new members. Our future success will depend to a large degree upon the active participation of our key officers and employees. There is no assurance that we will be able to employ qualified persons on acceptable terms. Lack of qualified employees may adversely affect our business development. WE MAY INCUR SIGNIFICANT COSTS AS A RESULT OF BEING A PUBLIC COMPANY AND REMAINING IN COMPLIANCE WITH U.S. CORPORATE GOVERNANCE AND ACCOUNTING REQUIREMENTS. WE MAY NOT BE ABLE TO ABSORB SUCH COSTS. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. In addition, we may not be able to absorb these costs of being a public company which will negatively affect our business operations. THE LACK OF PUBLIC COMPANY EXPERIENCE OF OUR MANAGEMENT TEAM COULD ADVERSELY IMPACT OUR ABILITY TO COMPLY WITH THE REPORTING REQUIREMENTS OF U.S. SECURITIES LAWS. Ourmanagement team lacks public company experience, which could impair our ability to comply with legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of 2002. Our senior management has never had responsibility for managing a publicly traded company. Such responsibilities include complying with federal securities laws and making required disclosures on a timely basis. Our senior management may not be able to implement programs and policies in an effective and timely manner that adequately respond to such increased legal, regulatory compliance and reporting requirements, including the establishing and maintaining internal controls over financial reporting.Any such deficiencies, weaknesses or lack of compliance could have a materially adverse effect on our ability to comply with the reporting requirements of the Securities Exchange Act of 1934, as amended, which is necessary to maintain our public company status. If we were to fail to fulfill those obligations, our ability to continue as a U.S. public company would be in jeopardy in which event you could lose your entire investment in our company. 9 Table of Contents FAILURE TO COMPLY WITH THE U.S. FOREIGN CORRUPT PRACTICES ACT AND CHINESE ANTI-CORRUPTION LAWS COULD SUBJECT US TO PENALTIES AND OTHER ADVERSE CONSEQUENCES. Our executive officers, employees and other agents are subject to applicable laws in connection with the marketing or sale of our products, including China’s anti-corruption laws and the U.S. Foreign Corrupt Practices Act, or the FCPA, which generally prohibits United States companies from engaging in bribery or other prohibited payments to foreign officials for the purpose of obtaining or retaining business.In addition, we are required to maintain records that accurately and fairly represent our transactions and have an adequate system of internal accounting controls.Foreign companies, including some that may compete with us, are not subject to these prohibitions, and therefore may have a competitive advantage over us. The PRC also strictly prohibits bribery of government officials. While we intend to implement measures to ensure compliance with the FCPA and Chinese anti-corruption laws by all individuals involved with our company, our employees or other agents may engage in such conduct for which we might be held responsible.If our employees or other agents are found to have engaged in such practices, we could suffer severe penalties and other consequences that may have a material adverse effect on our business, financial condition and results of operations.In addition, our brand and reputation, our sales activities or the price of our common stock could be adversely affected if we become the target of any negative publicity as a result of actions taken by our employees or other agents. WE ARE EXPOSED TO CREDIT RISK FROM CONTRACT RECEIVABLES. Contract receivables are subject to credit evaluations. As we are getting more new customers and offering credit terms, we believe that cash flow and controlling bad debt and late payment become more and more important. Different levels of credit periods and credit limits are granted to different customers according to their size, financial position, business position and payment history, among other factors, in order to offer the right credit terms to our customers to enhance competitiveness yet manage the risk. We have not recorded anybad debt since inception. Risks Related to Doing Business in China SUBSTANTIALLY ALL OF OUR REVENUE WILL BE DERIVED FROM OUR SERVICES PROVIDED TO PRC INDIVIDUALS AND ENTITIES, SUBJECTING OUR BUSINESS, OPERATIONS AND PROSPECTS TO THE ECONOMIC, POLITICAL AND LEGAL POLICIES, DEVELOPMENTS AND CONDITIONS IN CHINA. The PRC’s economic, political and social conditions, as well as government policies, could impair our business.The PRC economy differs from the economies of most developed countries in many respects. There is no assurance that China’s gross domestic product (“GDP”) will continue to grow in the future. If, in the future, China’s economy experiences a downturn or grows at a slower rate than expected, there may be less demand for spending in certain industries. A decrease in demand for spending in certain industries could impair our ability to remain profitable.The PRC’s economic growth has been uneven, both geographically and among various sectors of the economy. The PRC government has implemented various measures to encourage economic growth and guide the allocation of resources. Some of these measures benefit the overall PRC economy, but may have a negative effect on us.For example, our financial condition and results of operations may be hindered by PRC government control over capital investments or changes in tax regulations. The PRC economy has been transitioning from a planned economy to a more market-oriented economy. Although in recent years the PRC government has implemented measures emphasizing the use of market forces for economic reform, the reduction of state ownership of productive assets and the establishment of sound corporate governance in business enterprises, a substantial portion of productive assets in China is still owned by the PRC government. In addition, the PRC government continues to play a significant role in regulating industry development by imposing industrial policies. It also exercises significant control over PRC economic growth through the allocation of resources, controlling payment of foreign currency-denominated obligations, setting monetary policy and providing preferential treatment to particular industries or companies. RISKS RELATED TO INTERPRETATION OF CHINESE LAWS AND REGULATIONS WHICH INVOLVE SIGNIFICANT UNCERTAINTIES China’s legal system is based on written statutes and their interpretation by the Supreme People’s Court. Prior court decisions may be cited for reference but have limited value as precedents. Since 1979, the Chinese government has been developing a comprehensive system of commercial laws, and considerable progress has been made in introducing laws and regulations dealing with economic matters such as foreign investment, corporate organization and governance, commerce, taxation and trade. However, these laws and regulations are relatively new, and because of the limited volume of published cases and judicial interpretation and their lack of force as precedents, interpretation and enforcement of these laws and regulations involve significant uncertainties. Although neither we nor any of our subsidiaries is incorporated in China, or maintains any operating assets in PRC , as the Chinese legal system develops, we cannot assure that changes in such laws and regulations, and their interpretation or their enforcement will not have a material adverse effect on our business operations. 10 Table of Contents FLUCTUATIONS IN THE EXCHANGE RATE COULD HAVE AN ADVERSE EFFECT UPON OUR BUSINESS AND REPORTED FINANCIAL RESULTS We conduct our business in Renminbi, thus our functional currency is the Renminbi, while our reporting currency is the U.S. dollar. The value of the Renminbi against the U.S. dollar and other currencies may fluctuate and is affected by, among other things, the political situation as well as economic policies and conditions. On July 21, 2005, the PRC government changed its decade old policy of pegging its currency to the U.S. currency. Under that policy, the Renminbi is permitted to fluctuate within a narrow and managed band against a basket of certain foreign currencies. This change in policy has resulted in an approximate 21% appreciation of the Renminbi against the USD between 2005 and 2008. However, the PRC government decided to repeg the Renminbi to USDs in response to the financial crisis in 2008. On June 19, 2010, China ended the peg of Renminbi to the USD which allowed a greater flexibility of its exchange rate. There remains significant international pressure on the appreciation of the Renminbi against the USD. To the extent any of our future revenues are denominated in currencies other than the USD, we would be subject to increased risks relating to foreign currency exchange rate fluctuations which could have a material adverse affect on our financial condition and operating results since operating results are reported in USDs and significant changes in the exchange rate could materially impact our reported earnings. A SLOWDOWN OR OTHER ADVERSE DEVELOPMENTS IN THE CHINESE ECONOMY MAY MATERIALLY AND ADVERSELY AFFECT OUR CUSTOMERS’ DEMAND FOR OUR SERVICES AND OUR BUSINESS. All of our revenues are generated from our services provided to PRC individuals and business entities. Although the Chinese economy has grown significantly in recent years, such growth may not continue. We do not know how sensitive we are to a slowdown in economic growth or other adverse changes in Chinese economy which may affect demand for precision steel products.A slowdown in overall economic growth, an economic downturn or recession or other adverse economic developments in China may materially reduce the demand for our services and in turn reduce our results of operations. OUR BUSINESS IS SUBJECT TO WEATHER CONDITIONS, NATURAL DISASTERS AND OTHER CONDITIONS BEYOND OUR CONTROL WHICH COULD AFFECT OUR REVENUE, GROSS MARGINS AND NET INCOME. Severe weather conditions and natural disasters, such as floods, droughts, frosts, earthquakes, plant disease or other pestilence, which are difficult to anticipate and cannot be controlled by us, may affect ability of our subcontractors to complete the work on a timely basis and otherwise disrupt our operations or cause us to redo any work that has been damaged.If our subcontractors are forced to work longer hours to complete or correct work that has already been done, this could adversely affect our business, financial condition and results of operations. We have no intention to provide protection against any additional costs that could result from such natural disasters. THE IMPLEMENTATION OF THE NEW PRC EMPLOYMENT CONTRACT LAW AND INCREASES IN THE LABOR COSTS IN CHINA MAY HURT OUR BUSINESS AND PROFITABILITY. A new employment contract law became effective on January 1, 2008, in China. It imposes more stringent requirements on employers in relation to entry into fixed-term employment contracts, recruitment of temporary employees and dismissal of employees. In addition, under thenewly promulgated Regulations on Paid Annual Leave for Employees, which also became effective on January 1, 2008, employees who have worked continuously for more than one year are entitled to paid vacation ranging from 5 to 15 days, depending on the length of the employee’s service. Employees who waive such vacation entitlements at the request of the employer will be compensated for three times their normal daily salaries for each vacation day so waived. As a result of the new law and regulations, our labor costs may increase. There is no assurance that disputes, work stoppages or strikes will not arise in the future. Increases in the labor costs or future disputes with our employees could damage our business, financial condition or operating results. Although we do not directly hire any employees in PRC, we pay for the labor costs incurred by our PRC subcontractors in onsite project construction. As a result, increases in the labor costs in China will increase our cost of revenues and therefore hurt our profitability. IT MAY BE DIFFICULT TO AFFECT SERVICE OF PROCESS AND ENFORCEMENT OF LEGAL JUDGMENTS UPON OUR COMPANY AND OUR OFFICERS AND DIRECTORS BECAUSE THEY RESIDE OUTSIDE THE UNITED STATES. As our operations are presently based in Hong Kong and all of our officers and directors reside in Hong Kong or PRC, service of process on our company and such directors and officers may be difficult to effect within the United States. Also, our main assets are located in Hong Kong and any judgment obtained in the United States against us may not be enforceable outside the United States. LABOR DISRUPTIONS WITH OUR SUBCONTRACTORS MAY ADVERSELY AFFECT OUR BUSINESS. Our business depends on our ability to subcontract work to subcontractors located in the People’s Republic of China.As a result, we rely on the services provided by these subcontractors to provide supplies and services to our customers.If our subcontractors decide to strike or if there is a labor dispute, it could result in a disruption which would result in work slowdowns, lockouts, strikes or other disruptions, and could have an adverse effect on our business, potentially resulting in us having to breach contracts with customers, or shortages and reduced net revenues and net income. Risks Related To Our Capital Stock and this Offering THERE IS NO ASSURANCE THAT WE WILL PAY ANY DIVIDENDS TO SHAREHOLDERS IN THE NEAR FUTURE, AND AS A RESULT, OUR INVESTORS’ SOLE SOURCE OF GAIN, IF ANY, WILL DEPEND ON CAPITAL APPRECIATION, IF ANY. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. Currently we plan to retain our earnings to finance the development of our business development and for general corporate purposes and do not anticipate paying any cash dividends in the foreseeable future. As a result, investors should not rely on an investment in our securities if they require the investment to produce dividend income. Capital appreciation, if any, of our shares may be investors’ sole source of gain for the foreseeable future. Moreover, Investors may not be able to resell their shares of our common stock at or above the price they paid for them. 11 Table of Contents OUR CONTROLLING SECURITY HOLDER MAY TAKE ACTIONS THAT CONFLICT WITH YOUR INTERESTS. As of the date of this prospectus, Mr. Tai beneficially owns approximately 79.47% of our capital stock with voting rights. Assuming the Maximum Amount of 1,400,000 shares are sold in this offering, Mr. Tai will beneficially own 68.9% of our capital stock.In this case, Mr. Tai will be able to exercise control over all matters requiring stockholder approval, including the election of directors, amendment of our certificate of incorporation and approval of significant corporate transactions, and they will have significant control over our management and policies. The directors elected by our controlling security holder will be able to significantly influence decisions affecting our capital structure. This control may have the effect of delaying or preventing changes in control or changes in management, or limiting the ability of our other security holders to approve transactions that they may deem to be in their best interest. For example, our controlling security holder will be able to control the sale or other disposition of our operating businesses and subsidiaries to another entity. SHARES ELIGIBLE FOR FUTURE SALE MAY ADVERSELY AFFECT THE MARKET PRICE OF OUR COMMON STOCK, AS THE FUTURE SALE OF A SUBSTANTIAL AMOUNT OF OUTSTANDING STOCK IN THE PUBLIC MARKETPLACE COULD REDUCE THE PRICE OF OUR COMMON STOCK. Assuming the Maximum Amount of 1,400,000 shares is sold in this public offering, we will have outstanding an aggregate of 7,914,750 shares of common stock. Of the outstanding shares of common stock as of the completion of this offering, the 1,400,000 shares sold in this offering and the 1,018,500 shares registered for resale under the Resale Prospectus will be freely tradeable without restriction or further registration under the Securities Act, except that any shares purchased by our “affiliates,” as the term is defined in Rule 144 of the Securities Act, may generally only be sold in compliance with the limitations of Rule 144. Shares eligible for future sale may adversely affect the market price of our common stock as the future sale of a substantial amount of outstanding stock in the public marketplace could reduce the price of our common stock. The sale of shares covered by the resale registration statement were sold to those selling shareholders at $3.00 per share. This may have the effect of reducing the value of our stock below the $5.00 per share being offered in this offering because the selling shareholders that purchased stock at $3.00 per share may be willing to sell the shares at a price less than $5.00 per share and still be able to make a profit on their investment. YOU MAY EXPERIENCE DILUTION OF YOUR OWNERSHIP INTEREST DUE TO FUTURE ISSUANCE OF ADDITIONAL SHARES OF OUR COMMON STOCK AND PREFERRED STOCK. If the market provides favorable expansion opportunities to our business, we may pursue substantial business expansion, and may need to obtain financing through issuance of our authorized but previously unissued equity securities, which will result in the dilution of the ownership interests of our present stockholders. We are currently authorized to issue an aggregate of 600,000,000 shares of capital stock consisting of 500,000,000 shares of common stock, par value $0.00001 per share, and 100,000,000 shares of “blank check” preferred stock, par value $0.00001 per share. We may issue additional shares of our common stock or other securities that are convertible into or exercisable for common stock in connection with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes, or for other business purposes. The future issuance of any such additional shares of our common stock or other securities may create downward pressure on the trading price of our common stock. There can be no assurance that we will not be required to issue additional shares, warrants or other convertible securities in the future in conjunction with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes or for other business purposes, including at a price (or exercise prices) below the price at which shares of our common stock are being offering in this registration statement. OUR COMMON STOCK MAY BE CONSIDERED A PENNY STOCK, WHICH MAY BE SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. If our common stock becomes tradable in a secondary market, we will be subject to the penny stock rules adopted by the SEC that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. 12 Table of Contents Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit the market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. THERE IS NO ASSURANCE OF A PUBLIC MARKET OR THAT OUR COMMON STOCK WILL EVER TRADE ON A RECOGNIZED EXCHANGE. THEREFORE, YOU MAY BE UNABLE TO LIQUIDATE YOUR INVESTMENT IN OUR STOCK. There is no established public trading market for our common stock. Our shares have not been listed or quoted on any exchange or quotation system. There can be no any assurance that an application for listing will be approved or that a regular trading market will develop or that if developed, will be sustained. Inthe absence of a trading market, an investor may be unable to liquidate their investment. INVESTORS RISK OF LOSS OF USE OF FUNDS ALLOCATED FOR PURCHASERS, WITH NO RIGHT OF RETURN, DURING THE OFFERING PERIOD. We cannot assure you that all or any shares will be sold.Our underwriter is offering our shares on a best efforts, minimum-maximum basis.We have no firm commitment from anyone to purchase all or any of the shares offered.If offers to purchase a minimum of 1,000,000 shares are not received on or before thirty days following the effectiveness of this Registration Statement (subject to extension), escrow provisions require that all funds received be promptly refunded.If refunded, investors will receive no interest on their funds.During the offering period, investors will not have use or right to return of the funds.None of our officers, directors or affiliates may purchase shares in this offering. USE OF PROCEEDS The net proceeds, after deducting the estimated underwriting commissions and fees, are estimated to be approximately $4,675,000 is the minimum offering is sold and $6,545,000 if the Maximum Amount offered hereunder is sold.However, there is no assurance that any proceeds will be raised. The net proceeds from this offering will be used to finance the capital expenditure for our business expansion. We currently intend to use the net proceeds as follows, in the event that the Minimum Amount offered is sold and in the event that the Maximum Amount is offered and sold: ALL NUMBERS SET FORTH IN THE FOLLOWING TABLE ARE ESTIMATED Minimum Amount Sold Maximum Amount Sold Gross Proceeds Sold in Offering $ $ Underwriting Commissions and non-accountable expense allowance (1) Estimated offering expenses(2) Labor costs, training and research & development in connection with expanding our ECHOO consulting services Labor services and contract procurements in connection with expanding our landscaping consulting and development services Marketing and public relations to promote our “ECHOO” brand name (1) The underwriting commission is equal to a total of 6.5% of the total amount of shares sold.The 6.5% consists of: (i) an assumed 3.5% cash commission, provided that the underwriter will only receive commission equal to 2.0% for any shares sold by officers and directors of the Company; and (ii) a 3.0% non-accountable fee. (2) Comprised of fixed costs such as legal fees filing fees, and variable costs such as transfer agent fees, audit fees, SEC Registration Fees, blue sky filing fees and Edgar Agent filing fees. While we currently intend to use the net proceeds of this offering substantially in the manner set forth above, we reserve the right to reassess and reassign such use if, in the judgment of our board of directors, such changes are necessary or advisable. At this time, no such changes are foreseeable and we do not anticipate making any changes to the above use of proceeds. At present, no changes are contemplated. Should there be any material changes in the above projected use of proceeds in connection with this offering, we will issue an amended prospectus reflecting the material change.The above amounts and priorities for the use of proceeds represent management's estimates based upon our current conditions. DIVIDEND POLICY We have declared and paid dividends in cash in the amount of $2,194,234, $2,958,887 and $1,460,240 for the fiscal years ended June 30, 2010, 2009 and 2008, respectively. Currently we plan to reserve our earnings to expand our business operations and for general corporate purposes and do not anticipate paying any cash dividends in the foreseeable future. This change in policy is in response to us becoming a publicly traded company and the accompanying duty we have to our shareholders to reinvest in and grow the Company. The decision whether to pay cash dividends on our common stock will be made by our board of directors, in its discretion, and will depend on our financial condition, operating results, capital requirements and other factors that the board of director considers significant. 13 Table of Contents CAPITALIZATION The following table sets forth our cash and cash equivalents and capitalization as of March 31, 2010: · on an actual basis; and · onan as adjusted basis to effect our sale of 1,400,000 shares of common stock in this offering assuming the Maximum Amount is sold, based on the public offering price of $5.00 per share, and after deducting underwriting commission and expensesand estimated offering expenses paid or payable by us. This table should be read in conjunction with our financial statements and the related notes and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” which are incorporated by reference in this prospectus supplement and the accompanying prospectus. Actual at March 31, 2010 Cash and cash equivalents $ Shareholders’ Equity: Preferred Stock, $0.00001 par value, 100,000,000 shares authorized, -0- shares issued and outstanding actual, and -0- shares issued and outstanding, as adjusted Common Stock, $0.00001 par value, 500,000,000 shares authorized, 6,514,750 shares of common stock issued and outstanding actual; and 7,914,750 shares issued and outstanding, as adjusted 65 Additional paid-in capital Accumulated other comprehensive income Retained earnings Total shareholders’ equity MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There has never been a public trading market for our common stock and our shares of common stock are not currently listed or quoted for trading on any national securities exchange or national quotation system. We are applying for the listing of our common stock on the NASDAQ Capital Market. As of the date of this prospectus, we intend to have registered shareholders of our common stock. We intend to meet the requirements for the NASDAQ Capital Market initial listing standards as required by the Net Income Standard Listing Rules 5505(a) and 5505(b)(3) and apply to have our common stock listed on the NASDAQ Capital Market. As of March 31, 2010, we had $15,538,667 in stockholder’s equity. As of June 30, 2009, our last fiscal year-end, our net income from continuing operations was $3,513,092. Upon the closing of this offering, we will have in excess of one million publicly held shares outstanding held by at least 300 round lot shareholders, and the market value of our publicly held shares will exceed $5 million. At this time we do not have any market makers but will have at least three upon the closing of this offering. We are in compliance with NASDAQ’s requirements relating to Audit Committees, the director Nominations Process, the Compensation of Officers, Board Composition, Executive Sessions, and Quorum and Code of Conduct. DILUTION If you invest in our shares of common stock, your interest will be diluted immediately to the extent of the difference between the public offering price per share you will pay and the net tangible book value per share of common stock immediately after this offering. Investors participating in this offering will incur immediate, substantial dilution. Our net tangible book value as of March 31, 2010 was approximately $15,538,667, or $2.39 per common share. Assuming the sale by us of 1,400,000 shares of common stock in this offering at an assumed public offering price of $5.00 per shareand after deducting the estimated offering expenses, our adjusted net tangible book value as of March 31, 2010 would be approximately $21,795,194, or approximately $2.75 per share. This represents an immediate increase in net tangible book value of $0.36 per share to our existing shareholders and an immediate dilution of $2.25 per share to our new investors purchasing shares in this offering: 14 Table of Contents The following table illustrates this per share dilution: Net tangible book value per share before the offering $ Increase per share attributable to new public investors $ Public offering price $ 5.00 Net tangible book value per share after this offering $ Dilution per share to new public investors $ The following table sets forth, on an as adjusted basis as of March 31, 2010, the difference between the number of shares of common stock purchased from us, the total cash consideration paid, and the average price per share paid by our existing stockholders and by new public investors before deducting estimated underwriting discounts and commissions and estimated offering expenses payable by us, using the public offering price of 5.00 per share of our common stock: Shares Purchased Total Cash Consideration Average Price Per Number Percent Amount Percent Share Existing stockholders % $ % $ New investors from public offering % $ % $ Total % $ % $ The discussion and tables above are based on (i) 6,514,750 common shares issued and outstanding as of March 31, 2010; and (ii) the Maximum Amount of 1,400,000 common shares issued in the public offering. In addition, we may choose to raise additional capital due to market conditions or strategic considerations even if we believe we have sufficient funds for our current or future operating plans. To the extent that additional capital is raised through the sale of equity or convertible debt securities, the issuance of these securities could result in further dilution to our stockholders. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion should be read in conjunction with our consolidated financial statements and related notes included elsewhere in this prospectus. This prospectus contains forward-looking statements. The words “anticipated,” “believe,” “expect, “plan,” “intend,” “seek,” “estimate,” “project,” “could,” “may,” and similar expressions are intended to identify forward-looking statements. These statements include, among others, information regarding future operations, future capital expenditures, and future net cash flow. Such statements reflect our management’s current views with respect to future events and financial performance and involve risks and uncertainties, including, without limitation, general economic and business conditions, changes in foreign, political, social, and economic conditions, regulatory initiatives and compliance with governmental regulations, the ability to achieve further market penetration and additional customers, and various other matters, many of which are beyond our control. Should one or more of these risks or uncertainties occur, or should underlying assumptions prove to be incorrect, actual results may vary materially and adversely from those anticipated, believed, estimated or otherwise indicated. Consequently, all of the forward-looking statements made in this prospectus are qualified by these cautionary statements and there can be no assurance of the actual results or developments. Overview Operating through our wholly owned subsidiaries, Glorious Pie, and Earn Bright, we engage in providing our PRC clients with a wide range of environmental consulting services. We were incorporated in the state of Delaware on July 11, 2008. Pursuant to a share exchange transaction we entered into on August 13, 2009 with Glorious Pie. Glorious Pie became our wholly-owned subsidiary. Glorious Pie owns 100% of Earn Bright. As such, we have separated our business operations into three interrelated business segments: (i) Greenery Construction Consultancy, (ii) Greenery Maintenance Consultancy, and (iii) eco-friendly consultancy and development. Our consultancy and development business segments include providing services to corporate buildings, hotels and residential properties. Our main source of revenue is generated through contractual agreements with PRC entities or individuals who seek to construct or convert eco-friendly establishments. Our ability to enter into agreements with our customers is contingent upon our ability to properly outsource the labor required. Once we enter into a consulting or maintenance contract with a customer in the PRC, we subcontract the work to consultants and developers located in the PRC. The subcontracted consultants perform all of the labor. We employ project managers in the PRC to oversee and monitor the progress of each project. Our agreements are governed by the laws of Hong Kong or Macau. With our expertise, we focus on producing ecology-engineering design, energy-saving planning, technological support, material selection and project management out of the PRC region, and outsource the labor-intensive project construction work to our PRC subcontractors. We apply ecological engineering (or eco-engineering) concepts, integration of ecology and engineering in design, monitoring and construction of ecosystems, in both landscaping projects and hospitality management to integrate human society with the natural environment. Our mission is to create an eco-friendly living environment that can benefit both humans and nature. We are subject to 5% PRC business tax and 7% PRC profit tax since January 2, 2009. 15 Table of Contents Our Services Greenery Construction Consultancy Our landscaping consultancy and project management business has predominantly been focused on large-scale outdoor government projects such as public infrastructure, and social facilities development, as well as, private real estate development projects in the PRC. Our consulting approach includes horticultural planning and design, concept applications, selection and provision of agriculture, performance targeting and benchmarking, plantation management and quality control. Based on our assessment of a potential project’s sophistication, we enter into agreements with our governmental subcontractors and advise our subcontractors on the implementation of our project plans. We have managed many notable public and private landscaping projects in Dongguan, Guangdong Province, China’s third largest exporting city and one of the fastest growing regions in China. Such projects include Dongguan’s Songshan Lakes Science & Technology Industrial Park, a province-level development zone for new and high-tech industries. Our services have been extended to other locations in the Guangdong province, such as Guangzhou city. In addition, we have expanded our consultancy services to private sector projects in recent years to diversify our source of business. We obtain landscaping projects from thirteen different government contractors, including Dongguan Xinyue’an Garden Co., Ltd., Dongguan Urban Garden Project Co., Ltd., Dongguan Bimanyuan Garden Project Co., Ltd., Dongguan Luyi Garden Project Co., Ltd., Dongguan Green World Industry Co., Ltd., Chang’an Construction Project Co., Dongguan Jiaye Garden Project Co., Dongguan Garden Project Co., Henan Huanghe Garden Project Co., Ltd., Mudanjiang Municipal Project Construction Co., Ltd., Fujian Tingli Construction Group Co., Ltd., Zhejiang Hongxin Garden Arts Co., Ltd. and Foshan Shunde Tianyi Garden Co., Ltd. These contracts account for a material portion of our revenue. These contractors participate in the government project bidding process on a regular basis, and typically outsource their projects to subcontractors such as our Company. During the government project bidding process, contractors are required to deposit with municipal governments a specified amount of fund to prove their financial ability to fully complete projects. We work closely with our contractors to improve their competitive status in the government project bidding process by providing funding to these contractors to meet the deposit requirements. These funds are locked up at the municipal governments overseeing the bidding process until the completion of the projects, but may remain in the contractors’ accounts from time to time when no projects are available for bidding, which may be subject to our demand for return with a 60-day written notice. This business arrangement has not only allowed us to maintain our business connections with the contractors but has provided us with information regarding the financial conditions of our contractors. The contractors and us are bound by master agreements which define the scope of our services and contain individual project term sheets, each party’s rights and obligations, completion arrangements, quantity and quality of materials. When we engage with a government contractor, we enter into two separate contractual arrangements: (i) an Agreement for Greenery Consultancy; and (ii) a Trading Agreement for Materials.A form of these agreements are attached hereto as Exhibits 10.2 and 10.3, respectively.Upon completion of a project, the contractor will receive payments from the municipal government, who then deliver payments to us within 30 days for material-related services and within 90 days for construction-related services. We outsource the labor related to our project construction work to subcontractors, who usually require a deposit to mitigate any risk of loss the subcontractor may bear. We reserve the right to recall these deposits in the event that we have decreased demand for labor services or other business or liquidity reasons with a 45-day written notice. We employ project managers in the PRC who monitor and oversee the progress of each project.We currently have six such subcontractors under contract. Three of these subcontractors have entered into services agreements and three have entered into suppliers agreements.The following are our subcontractors: - Liming He, entered into a Suppliers Agreement on September 4, 2006; - Shuangcheng Wang, entered into a Suppliers Agreement on September 4, 2006; - Qinlin Zhang, entered into a Suppliers Agreement on September 4, 2006; - Xuhua Yang, entered into a Services Agreement on September 11, 2006; - Xiangxin Guo, entered into a Services Agreement on September 11, 2006; and - Zhiming Lu, entered into a Services Agreement on September 11, 2006. Our suppliers agreements that we enter into with our subcontractors are for the subcontractor to supply us with greenery materials, including plants, soil, and other related items that are necessary for us to carry out our intended project.The Suppliers Agreements typically have a term of 10 years.A copy of the form Suppliers Agreement that we entered into with our subcontractors is attached hereto as Exhibit 10.7.Our Services Agreements provide that the subcontractor provide us with greenery consultancy services for certain landscape projects and on-site safety and security.The Services Agreements have a term of ten years.A copy of the form Services Agreement that we entered into with our subcontractors is attached hereto as Exhibit 10.8. Over the past year, we completed five large-scale landscape consultancy and development projects and are currently working on two large-scale landscape consultancy and development projects. In addition, we have continued to provide maintenance consulting services to projects previously completed. We are seeking more large-scale landscaping projects stimulated by the RMB 4 trillion economic stimulus plan launched by the PRC government, and are working with existing customers to secure more maintenance service contracts. According to the National Development and Reform Commission (NDRC), approximately RMB 2.14 trillion is allocated to infrastructure and public facility. We believe this will lead to a significant increase in government construction projects in China. The construction duration of most government infrastructure projects is approximately two to three years and landscaping normally takes place at the latter stage of construction projects. As a result, we expect higher demand for landscaping consultancy services in late 2010 and early 2011. We are planning to allocate more capital resources to take advantage of this growing trend and to increase our consultancy service income in the coming years. We will also focus on retaining our clients from new and existing landscaping consultancy projects to further increase our long-term revenue from maintenance services. 16 Table of Contents Greenery Maintenance Consultancy We offer consultancy services to the same group of government contractors for greenery construction consultancy as for greenery maintenance projects. We conduct site reviews and develop maintenance plans with our clients who outline all assessment criteria and performance targets. As the consultant, we act as the site supervisor and select subcontractors to execute the maintenance work. We perform periodic performance and quality assessments to ensure the sites are maintained appropriately. The maintenance plans typically include soil quality analysis and renovation, root evaluation, plantation disease and strength analysis, pruning, pest control, weed control, floral treatments, earth surface treatment and restoration, maintenance and reconstruction of structural elements. In addition to performing maintenance on existing elements, we recommend structural upgrades and development ideas to our clients. Eco-Friendly Hotel Consultancy and Development Our eco-friendly hotel consultancy and development business, also known as “ECHOO,” an acronym for eco-hospitality operations, applies eco-engineering concepts to poorly operated hotels and renovates such hotels into eco-friendly establishments. Our consultancy services generally include site assessment, energy optimization applications, resource efficiency planning, material selection and equipment installation. We outsource the labor necessary to institute our consultancy recommendations. In return, we enter into fixed-term revenue-sharing agreements with the hotel owners to receive a portion of the hotel’s future monthly revenue or a guaranteed minimum monthly amount as consulting fees for services we provided. We believe this business arrangement benefits both, our company and the hotels. The hotels enjoy an increase in revenue as a result of being categorized as a eco-friendly hotel. This, in turn, provides us with a steady cash flow, as we are entitled to a portion of the hotels’ future revenues pursuant to the consulting agreements between us and the hotels. When we begin a new project with a hotel, we enter into an Investment Negotiation Memorandum with such hotel.This memorandum is a letter of intent whereby we agree to enter into negotiations to provide environmental design consultancy and planning and investment in hotels. The form of our Investment Negotiation Memorandum is attached hereto as Exhibit 10.4. Since our inception, we have applied eco-engineering concepts to renovate the Carnival City Hotel and the Health City Hotel (formerly known as the Kancheng Massage Centre) located in Dongguan into eco-friendly hotels, also known as ECHOO hotels. Our consultancy plans generally include site assessment, energy optimization applications, resource efficiency planning, material selection and equipment installation. In return, we have signed two separate seven-year term revenue-sharing consulting agreements to receive 35% of the hotel revenues with a guaranteed monthly minimum of RMB 300,000 and RMB 100,000 or approximately $43,924 and $14,641 from the Carnival City Hotel and the Health City Hotel, respectively, through June 2013.To date, each hotel has generated revenue each month which has provided us with cash in excess of the monthly minimums each month since we entered into them. We purchase new equipment and invest in our business in accordance with the needs of our customers. For the nine months ended March 31, 2010, we have purchased $364,216 in new equipment for both the Carnival City Hotel and Health City Hotel locations. We retain ownership of all new and previously purchased equipments. The consulting fee shall be paid monthly within 5 days after the hotels’ monthly revenues are booked.The hotels are obligated to keep full and accurate books and records which shall be available to us and our agents for inspections and audits. The two revenue-sharing consulting agreements attached hereto as Exhibit 10.5 and 10.6, respectively.We believe this business arrangement have benefited both our company and the hotels, with the ECHOO improving the hotels’ sales performance and us obtaining a stable cash flow by acquiring a portion of the hotels’ revenues pursuant to the consulting agreement. In our ECHOO business, we continue to receive recurring and growing revenues from two completed ECHOO hotels and are currently identifying suitable ECHOO hotel targets in Guangdong, Shanghai and other major cities. Although the economy of Guangdong province was severely affected by the financial crisis in 2008 and 2009, the province continues to be a key focus of the Chinese government. The long-term sustainability of the economic conditions of Guangdong province is expected to support a long-term demand for hotel services. The hotel industry in Shanghai is expected to experience short-term oversupply after the tremendous growth during the preparation for the World Expo 2010 in Shanghai. The World Expo takes place in Shanghai from May 1, 2010 thru October 31, 2010.70 million visitors are expected to attend this event (source: http://en.expo2010.cn).Hotel owners may expect to experience quick and dramatic drops in room rates and occupancy rates after the Expo 2010 in Shanghai closes. We are currently targeting these Shanghai hotels to expand our hotel consultancy services by providing hotel owners with consulting services as a way to improve profitability and competitiveness of their hotels. As Shanghai continues to be a fast-growing city in China, the long-term demand for hotels is expected to remain strong. We believe that Shanghai residents and travelers will be receptive to green hotel concepts given the local pollution problems, relatively higher education levels and increasing awareness of environmental issues both locally and globally. In the future, we aim to become an industry leader in eco-engineering consultancy and position ourselves as a full service environmental engineering company with a dual focus in landscaping and eco-hospitality development. We will develop our landscaping consultancy and project management business into a balanced portfolio that includes public sector projects, private sector projects, and landscape maintenance and services. In our ECHOO business, we will expand our ECHOO hotel network into other major cities and provinces as well as other property sectors such as service apartments and residential estates. Our goal is to develop the ECHOO into a well-recognized brand name in eco-hospitality. 17 Table of Contents Sales & Marketing Greenery Construction and Greenery Maintenance Consultancy We primarily obtain our landscaping consultancy and services projects from thirteen government prime contractors and other private contractors, as set forth in the table below. We also obtain a small proportion of our projects from other contractors. These contractors are based in Guangdong and other provinces. We recommend proposal bids to our contractors which in turn use our estimates to bid for government and private landscaping projects. In certain cases, we obtain projects directly from municipal governments. 1 东莞市新粵安园林绿化有限公司Dongguan Xinyue’an Garden Co., Ltd. 2 东莞市城区园林绿化工程公司Dongguan Urban Garden Project Co., Ltd. 3 东莞市碧滿园园林绿化工程有限公司Dongguan Bimanyuan Garden Project Co., Ltd. 4 东莞市绿怡园林工程有限公司Dongguan Luyi Garden Project Co., Ltd. 5 东莞市绿色世界实业有限公司Dongguan Green World Industry Co., Ltd. 6 长安鎮建筑安裝工程公司Chang’an Construction Project Co. 7 东莞市嘉业园林绿化工程公司Dongguan Jiaye Garden Project Co. 8 东莞市园林绿化工程公司Dongguan Garden Project Co. 9 河南黄河园林绿化工程有限公司Henan Huanghe Garden Project Co., Ltd. 10 牡丹江市市政工程建设有限责任公司Mudanjiang Municipal Project Construction Co., Ltd. 11 福建亨立建设集团有限公司Fujian Tingli Construction Group Co., Ltd. 12 浙江红欣园林艺术有限公司Zhejiang Hongxin Garden Arts Co., Ltd. 13 佛山市順德區添艺园林绿化有限公司Foshan Shunde Tianyi Garden Co., Ltd. Eco-Friendly Hotel Consultancy and Development We continuously seek to identify unprofitable and financially distressed hotels that can potentially be converted into ECHOO hotels. We target hotels with scalable structures located in visible and high traffic areas. We enter into multi-stage discussions with these hotel owners and offer them our services in exchange for a future revenue-sharing fee Our consultants work in tandem with the hotel owners throughout the ECHOO hotel conversion process from initial site assessment to identifying areas of improvement to development of green practices and other changes. Our marketing strategy is focused on positioning our company as a leader in eco-engineering that specializes in landscaping and eco-hospitality development. We execute our strategy by further improving our reputation in landscaping consultancy and developing our ECHOO brand in eco-hospitality consultancy. At present, all our consultants are responsible for marketing our services through regional channels and industry events. We also leverage cross-selling opportunities between our three business segments. In the future, we plan to hire professional marketing and public relations staff and external agencies to increase awareness of our ECHOO brand within the hospitality industry and amongst the public. We will allocate resources on regional exhibitions, conferences, educational events, competitions and awards to broaden our brand exposure. 18 Table of Contents RESULTS OF OPERATIONS Nine Months ended March 31, 2010 Compared to the Nine Months ended March 31, 2009 The following tables set forth key components of our results of operations for the periods indicated, in U.S. dollars, and key components of our revenue for the period indicated, in dollars. Nine months Nine month ended ended March 31, March 31, (unaudited) (unaudited) $ $ Revenue Cost of services ) ) Gross profit General and administrative expenses ) ) Incomebefore taxation Income tax ) ) Net income Service Income. Our service income for the nine months ended March 31, 2010 was $10,583,682 as compared to $8,647,436 for the nine months ended March 31, 2009, an increase of $1,936,246 or approximately 22.4%. Increase in our service income was mainly attributable to new construction consultancy contracts, which increased by $2,140,388 for the nine months ended March 31, 2010 as compared with the same period in 2009. The increase of service income was partially offset by the $207,641 decrease of income from our hotel consultancy and facilities for the nine months ended March 31, 2010, as compared with the same period in 2009. The decrease was mainly attributable to a decrease in customer spending which translated into a 28.0% decrease in revenue per customer. Management expects our total revenue and revenue per customer to improve as better economic conditions will increase room prices and service rates in the coming years. For the nine months ended March 31, 2010, our new contracts included Dongguan Waterfall Forest Company Scenery, Dongguan West Lake Technology Garden Project, Dongguan Poly-Technic College Bao Po Village Garden Project and Dongguan Xian Shi Technology Park Tea Garden Construction Project, aggregating revenues equal to $2,773,000, $1,782,484, $1,756,955 and $878,477, respectively. We have focused our efforts on a smaller number of larger scale projects as compared with focusing on volume in the prior year. Typically larger projects require us to be on site for a longer period of time, thus allowing us to build strong long term relationships with our customers. Further, the profit margin on a larger project is typically greater than the margins yielded on completing many smaller projects. Our revenue per project increased from $756,916 for the nine months ended March 31, 2009 to $1,113,647 for the nine months ended March 31, 2010. Cost of Services. Our cost of services for the nine months ended March 31, 2010 was $4,430,067 as compared to $3,906,102 for the nine months ended March 31, 2009, an increase of $523,965 or approximately 13.4%. The increase of our cost of services was mainly attributable to the increase of our service income in greenery construction consultancy business for the nine months ended March 31, 2010. Our subcontracting costs of our greenery construction consultancy business consist of labor costs and material costs. Our material costs increased proportionately with the scale of the projects. However, our greenery construction projects have benefited from the economies of scale as larger scale projects provided more room for us to negotiate for lower increase in labor costs with our subcontractors. Based on our recent experience, the increase in subcontracting labor cost is less than the increase in service income, thus benefits our segment gross margin. Meanwhile, there was no substantial increase to the cost of services of our greenery maintenance work during the nine months ended March 31, 2010, as compared to the same period ended March 31, 2009. The major cost of services of our hotel consultancy business is the depreciation of hotel equipment. There was no substantial increase in depreciation of hotel equipment, compared to the nine months ended March 31, 2009, as the net book values of hotel equipment are similar in both years. 19 Table of Contents Gross Profit. For the nine months ended March 31, 2010 as compared to the nine months ended March 31, 2009, we generated gross profit of $6,153,615 and $4,741,334, respectively, reflecting an increase of $1,412,281 or approximately 29.8%. Our gross profit margin (gross profit divided by revenue) increased from approximately 54.8% for the nine months ended March 31, 2009 to approximately 58.1% for the same period ended 2010, representing an increase of 3.3%. This was mainly attributed to an increase in profit margin in greenery construction consultancy which increased from 41.0% to 49.7%. The projects in greenery construction consultancy business realized economies of scale as labor cost increased at a slower rate in larger scale projects. Our gross profit margin in this business segment improved as we have been more focused in larger scale projects. The Management believes that the profit margin can maintain at this level as the Company continues to focus on large-scale greenery consultancy projects from the government. The profit margin on ECHOO business decreased from 80.9% to 77.8% due to a decrease in hotel consultancy revenue. Management expects profit margins to increase as room rates and service rates may improve as the economy recovers. General and Administrative Expenses. We incurred general and administrative expenses of $902,452 for the nine months ended March 31, 2010,an increase of $827,820 or 1,009.2%, compared to $74,632 for the nine months ended March 31, 2009. Our general and administrative expenses increased because we issued 265,000 common shares as stock-based compensation for legal and professional services provided. Our cash-based legal and professional fee also increased by $37,448 due to the increased amount of legal and other professional services we requested for the nine months ended March 31, 2010 compared to the same period in 2009. Net Income.We had net income of $5,190,715 for the nine months ended March 31, 2010 as compared to net income $4,656,516 for the nine months ended March 31, 2009, representing an increase of $534,199 or approximately 11.5%. The increase in our net income was largely due to increase of our service income and gross profit margin improvement. Comparison of the fiscal year ended June 30, 2009 to the fiscal year ended June 30, 2008 The following tables set forth key components of our results of operations for the periods indicated, in U.S. dollars, and key components of our revenue for the period indicated, in dollars. For the year Ended June 30, 2009 June 30, 2008 Revenue $ $ Cost of services ) ) Gross profit General and administrative expenses ) ) Income before taxation Income tax ) - Net income Other comprehensive income - Foreign currency translation adjustments Total comprehensive income Revenue. Our revenue for the fiscal year ended June 30, 2009 was $11,676,141 as compared to $9,282,281 for the fiscal year ended June 30, 2008, representing an increase of $2,239,860 or approximately 25.79%. The overall increase in revenue is mainly attributable to the increase in service income generated by our greenery construction consultancy business. Revenue attributable to our greenery construction consultancy business increased by approximately $1,900,000 for the fiscal year ended June 30, 2009 as compared to the fiscal year ended June 30, 2008. This increase was primarily the result of targeting larger contracts with larger margins. Our revenue per project increased from $116,327 in the fiscal year ending June 30, 2008 to $1,059,234 in the fiscal year ending June 30, 2009. In the fiscal year ended June 30, 2009, we participated in a total of six projects including Nan Hai Economic Development Zone Xing Ye Road B and Dongguan Poly-Technic College Garden Greenery Project, which contributed to $1,936,720 and $3,633,792, respectively. The revenue from greenery maintenance works increased from $2,029,751 in the fiscal year ending June 30, 2008 to $2,413,630 in the fiscal year ending June 30, 2009. Our revenues increased as a result of us engaging in new projects, including the Dongguan Cheng An Zhen Road Greenery Maintenance Project, which contributed to $1,079,795. Our hotel consultancy service income for the fiscal year ended June 30, 2009 was $2,907,110 as compared to $2,832,091 for the fiscal year ended June 30, 2008, representing an increase of $75,019 or approximately 2.65%.The increase is mainly attributed to a 19.7% increase number of customers which offsets a 14.3% in revenue per customer. 20 Table of Contents Cost of Services. Our cost of services for the fiscal year ended June 30, 2009 was $5,416,156 as compared to $3,942,076 for the fiscal year ended June 30, 2008, representing an increase of 37%, which was the result of increased subcontracting costs in materials and labor services in greenery construction consultancy project. While both costs increased with the revenue, the subcontracting material cost increased at a higher rate as our recent projects demand more material. For the fiscal year ending June 30, 2009, our cost of services from hotel consultancy increased as the depreciation of hotel facilities increased. After discussion with owners of the hotels, the Management decided to replace certain hotel equipment which resulted in higher depreciation. Gross Profit . For the fiscal year ending June 30, 2009 and the fiscal year ended June 30, 2008, we generated gross profit of $6,259,985 and $5,340,205, respectively, reflecting an increase of approximately 17%. The increase in our gross profit was mainly due to the significant increase of our revenue as a result of the higher revenue per project that we were engaged in during the fiscal year of 2009. However, our overall gross profit margin dropped as the cost of our greenery maintenance services increased at a greater rate than our revenue generation attributable to the same business segment. The gross profit margin of our greenery maintenance service dropped from 71.1% to 57.3% as a result of higher materials costs. General and Administrative Expenses. We incurred general and administrative expenses of $2,674,837 for the fiscal year ending June 30, 2009,representing an increase of $2,646,226 as compared to general and administrative expenses equal to $28,611 for the fiscal year ending June 30, 2008. This increase was mainly due to a $2,568,750 increase in provision for share-based compensation and a $50,063 increase in legal and professional fees we incurred in operations. The Company has entered into various stock-based compensation agreements to issue a total of 856,250 common shares to five individuals for management and consultancy services provided. These shares are valued at $3.00 per share in the Regulation S Private Placement. Although stock-based compensation will be part of our overall compensation scheme in the future, we do not expect large issuances, such as the above-mentioned amount, to occur on a regular basis. Net Income.We had net income of $3,513,092 for the fiscal year ending June 30, 2009 as compared to net income of $5,311,594 for the fiscal year ending June 30, 2008, representing a decrease of 33.9%. The decrease in our net income was the result of the increase in our cost of sales which was disproportionate to our increase in revenue, as well as, a significant increase in our general and administrative expenses generated by the provision for share-based compensation in the fiscal year of 2009. LIQUIDITY AND CAPITAL RESOURCES As of July 30, 2010, we had cash and cash equivalent of $1,194,090 compared to cash and cash equivalent of $1,666,504 as of March 31, 2010. As of March 31, 2009, we have incurred an accumulated net income of $4,628,578. Management is trying to raise additional capital through sales of common stock, as well as seeking financing from third parties. 21 Table of Contents The following table sets forth a summary of our cash flows for the periods indicated: For the nine months ended For the year ended March 31, March 31, June 30, June 30, (Unaudited) (Audited) Net Cash (used in)/from Operating Activities 2,897,173 1,827,484 Net Cash (used in)/from Investment Activities (11,188 ) ) ) Net Cash (used in)/generated in Financing Activities ) ) Net (decrease)/increase in Cash and Cash Equivalents 836,745 1,086,005 - Effect of Foreign Currency Transaction Cash, Beginning of Period 364,485 Cash, End of Period $ 1,666,504 706,302 $ Comparison of the fiscal year ended June 30, 2009 to the fiscal year ended June 30, 2008 . Net cash from operating activities was $1,953,075 for the fiscal year ended June 30, 2009, compared to $3,267,721 for the year ended June 30, 2008. The $1,314,646 decrease was primarily due to the increase in deposits for labor services and contract procurements. In view of higher competition among subcontractors within the eco-engineering industry, our management formed and established close working relationships with our contractors to expand and secure our project pipeline by providing working capital support to our contractors. During the government project bidding process, contractors are required to deposit a certain amount of funds with municipal governments to demonstrate their financial ability to complete projects. These deposits have led to high working capital requirements for our contractors. To increase our project pipeline, we provide funding to our contractors, which can only be used as deposits in the government project bidding process.The cash we deposit with them is held in an escrow account and is not available for their use. We perform regular review on our contractors’ project bidding results and our funds can be returned to us within 60 days upon our written request. Cash outlay to our contractors for contract procurement has led to net cash used in operating activities of $1,413,879 for the year ended June 30, 2009. Deposits paid to our subcontractors for labor services led to net cash used in operating activities equal to $1,950,876 for the year ended June 30, 2009, as compared to $34,470 for the year ended June 30, 2008. Our subcontractors who hire labor in PRC for project construction require a deposit from us to prove our financial ability to pay for the labor costs in large-scale projects. The amount of the deposit depends upon the scale of the project(s) and our negotiation with the subcontractors. These deposits are recallable if our subcontractors withdraw from or breach our contracts. The deposits that paid for hotel investment negotiation led to net cash used in operating activities of $730,120 for the year ended June 30, 2009, compared to $ 276,434 for the fiscal year ended June 30, 2008. The $453,686 increase in deposits paid was primarily because we commenced our negotiation with Chang An Di Ying Hotel and Jin Ye Hotel to provide eco-hospitality consulting services. We have made deposits at the hotels to secure a three month negotiation period with the two hotels. These deposits will be returned to us at the earlier of our request or the end of the three month negotiation period, regardless of the negotiation results, unless our management extends the negotiation period. If the hotels fail to perform pursuant to the Investment Negotiation Memorandums, attached hereto as Exhibit 10.4, the hotels will be subject to a penalty equal to 20% of our deposits and interest payment at the prime interest rate. In the case of Chang An Di Ying Hotel, if the hotel fails to return the deposit within 6 months upon our request, we will be entitled to the ownership of certain assets of the hotel. The net-increase in accounts receivables was $737,263 for the year ended June 30, 2009 as compared to the net-increase in accounts receivables of $1,332,143 for the year ended June 30, 2008. The increase in the accounts receivable is consistent with our increase in revenue. Our accounts receivable related to greenery construction projects for the fiscal year ended June 30, 2009 was $3,909,385. The balance was solely contributed by Mu Dan Jiang City Civil Engineering Construction Co. Limited for a greenery construction project of a public school and was fully paid within 90 days after the completion of the project. All of our debtors have paid us within terms and we do not have any records of bad debt since our incorporation. Therefore, we do not see there is any necessity to introduce the provision of bad debt to our account. In addition, we have regularly conducted review on our account receivable along with our outstanding projects, any overdue payment from our clients would be acknowledged to our company immediately. Since all the clients are bounded with contracts legally, the legal procedures would be enforced eventually in case of any amount overdue being discovered during the regular review. Moreover, we can at any time impose an inspection of our clients’ books and records. This action is an effective tactic to persuade our clients to pay us within the terms of our agreement since any investigation or suspicion from the government may lead to suspension of their license which would result in financial loss. In light of the potential detrimental affects non-payment would have on our clients, we are confident that our clients will continue to pay us on time and in accordance with the terms of our contracts. 22 Table of Contents Net cash used in investment activities was $11,098 for the year ended June 30, 2009, as compared to net cash used in investing activities of $90,245 for the year ended June 30, 2008, representing a decrease of $79,147, or 87.7%. Net cash used in investing activities decreased primarily because we reduced our purchase of new equipment for Dongguan Carnival City Hotel and Health City Hotel in the fiscal year of 2009 , compared to the same period in 2008. Net cash used in financing activities amounted to $1,460,240 for the year ended June 30, 2009, as compared to net cash used in financing activities of $3,177,476 for the year ended June 30, 2008. The decrease of net cashused in financing activities was primarily a result of a $1,717,236 decrease in our payment of cash dividends in the fiscal year of 2009 compared to the same period in 2008. Comparison of the nine months ended March 31, 2010 to the nine months ended March 31, 2009 Net cash from operating activities was $2,897,173 for the nine months ended March 31, 2010, compared to net cash from operations of $1,827,484 for the nine months ended March 31, 2009. The $1,069,689 increase was primarily due to greater sales coupled with a decrease in deposits paid for contract procurement. The increase in deposits for contract procurements was $96,406 for the nine months ended March 31, 2010, compared to the increase in deposits for contract procurements of $2,530,982 for nine months ended March 31, 2009. Our management believes that there would be a similar amount of new projects available for bidding, and thus decided to maintain similar amounts of deposits at our contractors. The increase in cash from operating activities was partially offset by the $2,023,789 increase in deposits paid for investment negotiation. We deposited $2,756,902 for new investment negotiations, which includes $1,338,392, $898,250 and $520,466 to Shanghai Huaxun Holding Limited, Kang Zu Yuan Hotel and Jiansu Dong’an Hotel, respectively. These deposits will be returned to us in the earlier of our request or at the end of the three month period, regardless of the negotiation results, unless our management extends the negotiation period. If the hotel fails to perform as stated in the Investment Negotiation Memorandum, they will be subjected to a penalty, equal to 20% of the deposit, and pay interest at the prime interest rate. Depending on the progress of the negotiations and our liquidity condition, the Company may increase or withdraw the deposits for hotel investment negotiation. Meanwhile, we have recalled $732,626 of deposits from Chang An Di Ying Hotel and Jin Ye Hotel, as our management decided to terminate the negotiations after thorough analysis of the risks and profitability associated with these projects. Our accounts receivable related to greenery construction projects for the nine months ended March 31, 2010 was $4,353,133. The balance was mainly contributed by Zhejiang Hongxin Garden Arts Co. Limited for a greenery construction project of an integrated sports playground and Fujian Tingli Construction Group Co. Limited for a gardening project at a technology institute. The balances are $1,842,421 and $1,756,955, respectively. Both amounts were fully paid within 90 days after the completion of the projects. Our accounts receivable related to greenery maintenance projects for the nine months ended March 31, 2010 was $1,199,833. The balance includes $664,485 and $535,348 from Dongguan Xinyue’an Garden Co. Limited and Dongguan Garden Project Co., respectively, for two different roadside greenery maintenance projects. Both payments were made within the contract terms in April.All the government contractors have paid us within terms and we do not have any records of bad debt since our incorporation. Therefore, we do not see there is any necessity to introduce the provision of bad debt to our account. In addition, we have regularly conducted reviews on our account receivable along with our outstanding projects, and any overdue payments from our clients would be acknowledged to our company immediately. Since all the clients are bounded with contracts legally, the legal procedures would be enforced eventually in case of any amount overdue being discovered during the regular review. Moreover, we can at any time impose an inspection of our clients’ books and records. This action is an effective tactic to persuade our clients to pay us within the terms of our agreement since any investigation or suspicion from the government may lead to suspension of their license which would result in financial loss. In light of the potential detrimental affects non-payment would have on our clients, we are confident that our clients will continue to pay us on time and in accordance with the terms of our contracts. Our accounts receivable related to hotel consultancy for the nine months ended March 31, 2010 was $232,873. This is the total amount that we are entitled to receive from the hotels as stated in the revenue-sharing consultancy agreements. The amount is outstanding as both hotels are required to pay us within 15 days after the end of every month. Both hotels have paid us within the terms and on time since inception of both consultancy agreements. Therefore, we do not believe it is necessary to introduce any provision of bad debt for these accounts. We also possess the rights to perform inspection on their sites and books of records. We can also remove the equipments and fixtures on their sites that are owned by us if we spot any adverse changes to the hotel owners’ ability and willingness to execute the contract terms. At the moment, we are confident that the hotel owners will continue to pay us within the terms and on time. Net cash used in investment activities was $364,216 for the nine months ended March 31, 2010, as compared to net cash used in investment activities of $11,188 for nine months ended March 31, 2009, representing an increase of $353,028, or 3155.4%. The net cash used in investing activities increased primarily because we increased our purchase of plant and equipment for our ECHOO hotel projects. Management, along with our on-site consultants, conducted a review of each hotel’s site conditions and individual requirements, in early 2010. As part of the review, visits to competing locations were conducted to assist in establishing benchmarks for our ECHOO hotels. As a result of the review, management determined that our entertainment and room facilities should be replaced or at least upgraded in order to remain competitive. Thus, we invested $364,216 into new television sets, sofas, and beds. Our company possesses full ownership over all of these assets and can remove them from the hotels at our discretion at any time. 23 Table of Contents Net cash generated in financing activities amounted to $1,696,212 for the nine months ended March 31, 2010, compared to net cash used in financing activities of $730,291 for the nine months March 31, 2009. The increase of net cash from financing activities was primarily due to a $1,463,838 increase in dividends paid for the nine months ended March 31, 2010 compared to the same period in 2009. Subsequent to March 31, 2010, we have collected a total amount of $5,785,839 from our accounts receivable due as of March 31, 2010.The following is a breakdown of the accounts receivable that we have collected for amounts outstanding as of March 31, 2010: Counterparty Amount Collected Date Amount Collected Greenery Construction Consultancy Henan Huanghe Garden Project Co., Ltd. $ April 15, 2010 Fujian Tingli Construction Group Co., Ltd. $ April 16, 2010 Zhejiang Hongxin Garden Arts Co., Ltd. $ July 13, 2010 Zhejiang Hongxin Garden Arts Co., Ltd. $ July 23, 2010 Greenery Maintenance Dongguan Xinyue’an Garden Co., Ltd. $ April 1, 2010 Dongguan Xinyue’an Garden Co., Ltd. $ April 1, 2010 Dongguan Garden Project Co. $ April 1, 2010 Dongguan Xinyue’an Garden Co., Ltd. $ June 30, 2010 Dongguan Xinyue’an Garden Co., Ltd. $ June 30, 2010 Dongguan Garden Project Co. $ June 30, 2010 Hotel Management Carnival City Hotel $ April 15, 2010 Healthy City Hotel $ April 15, 2010 Critical Accounting Policies and Estimates Revenue Recognition Greenery construction revenue The Company accepts contracts on a fixed price basis. Revenue from fixed price construction contracts are recognized on the percentage-of-completion method measured by the ratio of costs incurred to date to the estimated total costs to be incurred for each contract. Revenue from unit price contracts and service agreements are recognized as services are performed. Contract costs include all direct material, direct labor, subcontractor costs and other indirect costs related to contract performance, such as supplies, tools and equipment maintenance. General and administrative costs are charged to expense as incurred. Greenery maintenance revenue The Company accepts contracts on a fixed price basis. Revenue from fixed price construction contracts are recognized on the percentage-of-completion method measured by the ratio of costs incurred to date to the estimated total costs to be incurred for each contract. Revenue from unit price contracts and service agreements are recognized as services are performed. Contract costs include all direct material, direct labor, subcontractor costs and other indirect costs related to contract performance, such as supplies, tools and equipment maintenance. General and administrative costs are charged to expense as incurred. 24 Table of Contents Hotel management revenue The Company accepts contracts on aservice agreementbasis. Revenue from service agreements are billed monthly based on acertain percent of gross revenue generated by operating activity of the client. Accounts Receivable Accounts receivable are recorded at the invoiced amount, net of allowances for doubtful accounts.The Company recognizes an allowance for doubtful accounts to ensure accounts receivable are not overstated due to uncollectibility.An allowance for doubtful accounts is maintained for all customers based on a variety of factors, including the length of time the receivables are past due, significant one-time events and historical experience.An additional reserve for individual accounts is recorded when the Company becomes aware of a customer’s inability to meet its financial obligations, such as in the case of bankruptcy filings or deterioration in the customer’s operating results or financial position.If circumstances related to customers change, estimates of the recoverability of receivables would be further adjusted. Plant and Equipment Plant and equipment, other than construction in progress,is stated at cost less depreciation and amortization and accumulated impairment loss. Plant and equipmentis carried at cost less accumulated depreciation.Depreciation is provided over their estimated useful lives, using the straight-line method.Estimated useful lives of the plant and equipment are as follows: Equipment and machinery 5 years Furniture & fixtures 5 years The costs and related accumulated depreciation of assets sold or otherwise retired are eliminated from the accounts and any gain or loss is included in the statement of income.The cost of maintenance and repairs is charged to income as incurred, whereas significant renewals and betterments are capitalized. Our management considers that we have no residual value for plant and equipment. Cost of revenue Regarding the design and consultancy services to the hotel facilities, the respective cost of revenue includes the consultancy expenses in professional staff involved and the design and consultancy fee with other third-party experts, and also the depreciation expenses on those fixtures and movable assets being placed with the hotel by the Company. Regarding the trading of seeding and provision of greenery engineering projects, the respective cost of revenue consists primarily of material costs, labor cost, subcontracting expenses, and related expenses, which are directly attributable to the greenery construction projects. Income Taxes Income taxes are accounted for under the asset and liability method.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry-forwards.Deferred tax assets are reduced by a valuation allowance to the extent management concludes it is more likely than not that the assets will not be realized.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the consolidated statements of income and comprehensive income in the period that includes the enactment date. Recently Issued Accounting Pronouncements In February 2010, the Financial Accounting Standards Board (“FASB”) issued an accounting pronouncement that amended the subsequent events pronouncement issued in May 2009.The amendment removed the requirement to disclose the date through which subsequent events have been evaluated.This pronouncement became effective immediately upon issuance and is to be applied prospectively.The adoption of this pronouncement did not have a material impact on Company’s consolidated financial statements. 25 Table of Contents In January2010, the FASB issued ASU 2010-06, “Improving Disclosures about Fair Value Measurements,” which requires additional disclosures about transfers between Levels 1 and 2 of the fair value hierarchy and disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements. This guidance was effective for the Company in the current quarter, except for the Level 3 activity disclosures, which are effective for fiscal years beginning after December15, 2010. The adoption of this guidance, which is related to disclosure only, will not have a material impact on the Company’s consolidated financial position, results of operations or cash flows. In December 2009, the FASB issued Accounting Standards Update (“ASU”) No.2009-17, “Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities” (“ASU 2009-17”). ASU 2009-17 changes how a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. The determination of whether a reporting entity is required to consolidate another entity is based on, among other things, the other entity’s purpose and design and the reporting entity’s ability to direct the activities of the other entity that most significantly impact the other entity’s economic performance. The new standard requires a number of new disclosures, including additional disclosures about the reporting entity’s involvement with variable interest entities and any significant changes in risk exposure due to that involvement. A reporting entity is required to disclose how its involvement with a variable interest entity affects the reporting entity’s financial statements. ASU 2009-17 is effective at the start of a reporting entity’s first fiscal year beginning after November15, 2009, or January1, 2010, for a calendar year-end entity. Based on the Company’s evaluation of ASU 2009-17, the adoption of this statement did not impact the Company’s consolidated financial statements. In October2009, the FASB issued EITF 08-1, “Revenue Arrangements with Multiple Deliverables”, which is also known as Accounting Standards Update (ASU)No.2009-13, “Revenue Recognition (Topic 605): Multiple-Deliverable Revenue Arrangements (ASU 2009-13). ASU 2009-13 addresses the accounting for multiple-deliverable arrangements to enable vendors to account for products or services separately rather than as a combined unit and modifies the manner in which the transaction consideration is allocated across the separately identified deliverables. ASU 2009-13 significantly expands the disclosure requirements for multiple-deliverable revenue arrangements. ASU 2009-13 will be effective for the first annual reporting period beginning on or after June15, 2010, and may be applied retrospectively for all periods presented or prospectively to arrangements entered into or materially modified after the adoption date. Early adoption is permitted, provided that the guidance is retroactively applied to the beginning of the year of adoption. The Company is currently evaluating the impact this update will have on the Company’s consolidated financial statements. In September2009, the EITF reached final consensus on a new revenue recognition standard, Issue No.09-3, “Applicability of AICPA Statement of Position 97-2 to Certain Arrangements That Contain Software Elements”, as codified in FASB Accounting Standards Update (ASU)985. ASU 985 amends the scope of AICPA Statement of Position 97-2, Software Revenue Recognition to exclude tangible products that include software and non-software components that function together to deliver the product’s essential functionality. This Issue shall be applied on a prospective basis for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010. Early adoption is permitted, provided that the guidance is retroactively applied at the beginning of the year of adoption. The Company is currently evaluating the potential impact of ASU 985 on the Company’s results of operations or financial condition. In June 2009, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 168, The FASB Accounting Standards Codification™ and the Hierarchy of Generally Accepted Accounting Principles – a Replacement of FASB Statement No. 162. The Codification will become the source of authoritative U.S. generally accounting principles (GAAP) recognized by the FASB to be applied to nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.On the effective date of this Statement, the Codification will supersede all then-existing non-SEC accounting and reporting standards.All other non-grandfathered non-SEC accounting literature not included in the Codification will become non-authoritative.This statement is effective for financial statements issued for interim and annual periods ending after September 15, 2009 (our quarter ended September 30, 2009).We are currently unable to determine what impact the future application of this pronouncement may have on our financial statements. In June, 2009, the FASB issued SFAS No. 167, Amendments to FASB Interpretation No. 46(R).This statement is a revision to FASB Interpretation No. 46(R), Consolidation of Variable Interest Entities, and changes how a company determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated.The determination of whether a company is required to consolidate an entity is based on, among other things, an entity’s purpose and design and a company’s ability to direct the activities of the entity that most significantly impact the entity’s economic performance.The statement is effective at the start of a company’s first fiscal year beginning after November 15, 2009 (our fiscal year beginning July 1, 2010), or January 1, 2010 for companies reporting on a calendar year basis.We currently are unable to determine what impact the future application of this pronouncement may have on our financial statements. In June, 2009, the FASB issued SFAS No. 166, Accounting for Transfers of Financial Assets – an Amendment of FASB Statement No. 140.This statement is a revision to Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, and will require more information about transfers of financial assets, including securitization transactions, and where companies have continuing exposure to the risks related to transferred financial assets.It eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets, and requires additional disclosures.The statement is effective at the start of a company’s first fiscal year beginning after November 15, 2009 (our fiscal year beginning July 1, 2010), or January 1, 2010 for companies reporting on a calendar year basis.We currently are unable to determine what impact the future application of this pronouncement may have on our financial statements. 26 Table of Contents In May 2009, the FASB issued SFAS No. 165, “Subsequent Events.”This Statement sets forth: 1) the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements; 2) the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements; and 3) the disclosures that an entity should make about events or transactions that occurred after the balance sheet date.This Statement is effective for interim and annual periods ending after September 15, 2009.The Company adopted this Statement in the quarter ended September 30, 2009. This Statement did not impact the consolidated financial results. Inflation and Seasonality Inflation and seasonality did not significantly impact our operations during the last two fiscal years. OFF-BALANCE SHEET ARRANGEMENTS As of the date hereof, we do not have any off-balance sheet debt, nor do we have any transactions, arrangements or relationships with any special purpose entities. DESCRIPTION OF BUSINESS Overview Operating through Glorious Pie , our British Virgin Islands subsidiary, and Earn Bright, our Hong Kong operating subsidiary, we engage in providing our PRC clients with a wide range of environmental consultancy services. As such, we haveseparated our business operations into three interrelated business segments: (i) Greenery Construction Consultancy, (ii) Greenery Maintenance Consultancy, and (iii) eco-friendly hotel consultancy and development. Our consultancy and development segments include providing services to corporate buildings, hotels and residential properties. Our main source of revenue is generated through contractual agreements with PRC entities or individuals who seek to construct or convert eco-friendly establishments. Our ability to enter into agreements with our customers is contingent upon our ability to properly outsource the labor required. Once we enter into a consulting or maintenance contract with our customer in the PRC, we subcontract the work to consultants and developers located in the PRC. The subcontracted consultants perform all of the labor. We employ project managers in the PRC to oversee and monitor the progress of each project. We have adopted the percentage of completion method of accounting. As such, we account for all of the expenses we can reasonably estimate and expect to incur on each project at the project’s inception. As actual expenses are incurred, corresponding revenue is ratably recognized. Our agreements are governed by the laws of Hong Kong or Macau. With our expertise, we focus on producing ecology-engineering design, energy-saving planning, technological support, material selection and project management out of the PRC region, and outsource the labor-intensive project construction work to our PRC subcontractors. We apply ecological engineering (or eco-engineering) concepts, integration of ecology and engineering in design, monitoring and construction of ecosystems, in both landscaping projects and hospitality management to integrate human society with the natural environment. Our mission is to create an eco-friendly living environment that can benefit both humans and nature. 27 Table of Contents Our Strategy Our objective is to become a leading eco-engineering consulting company in China through continuous expansion of our consultancy services in landscaping and eco-hospitality. Key elements of our strategy include the following: ● Expand our ECHOO hotel network in Guangdong, Shanghai and other major provinces and cities. We intend to enhance our brand presence and public awareness through expanding the ECHOO hotel network. We believe this will help to increase demand and acceptance of green hotels in China. We believe ECHOO hotels can better demonstrate their niche and differentiate themselves in major provinces and cities. The hotel industry is also more competitive in these areas, and thus provides us with more opportunities to convert unprofitable hotels into ECHOO hotels. We aim to complete negotiations with five to seven more hotels in Guangzhou, Dongguan and Shanghai over the next two years. ● Broaden ECHOO applications to other commercial properties, such as service apartments, residential estates, commercial buildings, and shopping malls. We intend to extend our reach to non-hotel commercial property owners and operators to educate them on the advantages of eco-engineering applications and create opportunities for our consultancy services. Broadening our services to other commercial property segments will directly increase the public exposure and familiarity of our ECHOO brand. We believe this will increase demand for eco-engineering applications and widespread acceptance of eco-hospitality. ● Build upon our knowledge in eco-engineering. We intend to become a leader in China in eco-engineering with a dual-focus in landscaping and eco-hospitality consultancy. We believe research and development in eco-engineering applications will help our consultants gain an unparallel advantage in business development. Currently, our consultants are responsible for research and development. As our business expands, we plan to hire internal consultants to solely focus on research and development. These internal consultants will work closely with our external consultants to identify the needs of our existing and potential clients and provide research advice and technological support. We believe this will help us differentiate ourselves among other consultancy firms by expanding and deepening our services. We intend to develop the ECHOO brand name into an eco-hospitality standard in the next five years. ● Continue to seek large scale landscaping projects in public infrastructure and city development. We intend to continue to focus on large scale landscaping projects and leverage our existing channels, networks, track record and reputation to drive additional sales and extend our reach to other contractors. We believe the PRC government policy and funding in public infrastructure, city development and environmental conservation and protection will generate substantial demand for landscaping. ● Further expand sales within our existing client base through maintenance services. As of December 31, 2009, our landscape maintenance services account for 20% of our landscaping consultancy and services revenue. We intend to deepen our client relationships and further penetrate our existing clients by providing maintenance services for completed landscape development projects. We will also leverage our relationships with owners and operators of ECHOO sites to develop cross-selling opportunities between our three business segments. Business Advantages We believe that the following sets forth some of the advantages we have over our competitors: ● We believe we have a track record in landscaping and green hotel renovations in the region which enable us to secure existing clients and expand our future network. ● We believe that we havemarket acumen in the application of eco-engineering concepts in hospitality, which together with our PRC experience, enable us to target the green hotel industry as one of our core growth objectives. ● We have an experienced management team with a long-term commitment to the green industry and are dedicated to promote eco-engineering concepts and applications to develop ECHOO into an industry standard. ● We have a professional management team that is dedicated to research and development to improve our professional expertise. We aim to adopt international eco-hospitality guidelines and standards, such as the Leadership in Energy and Environmental Design (LEED) in the US, to ensure quality standards. 28 Table of Contents Greenery / Landscaping Consultancy & Services Our landscaping consultancy and services have mainly been applied to outdoor public spaces. We offer our clients comprehensive services spanning from site assessment, planning and design, installation and construction, performance control and maintenance. We provide services to a wide scope of projects ranging from parks, playgrounds, botanical gardens, greenways, walkways and paths, and indoor spaces. Our consultancy model is mainly divided into four components: ● Project overview and site assessment. Our consultants develop an understanding of project requirements and perform initial site assessments. A thorough environmental and ecological assessment includes analysis of terrains, hydrology, soil quality and composition, sunlight exposure, wind direction, electricity, water mains, pest and insect conditions, and municipal legal and regulatory requirements. Through this process, our consultants gain thorough understanding of the landscape conditions and gather data for site design and planning. ● Design and planning. Based on initial site assessment results, our consultants formulate detailed development plans which include natural, living and structural elements. This includes tree and plantation selection, floral arrangement, seedling selection, habitat planning, electricity and hydro system design, irrigation system selection, habitat planning, recreation planning and structural element design. The development plans would be confirmed with our clients and incorporate any changes and amendments prior to implementation. ● Installation and construction. Based on the project requirements, our consultants decide whether to directly implement or outsource the installation and construction process to a selected group of specialists and workers. The process typically includes lawn planting, tree installation, shrubs and flower bed planting, installation of electricity and irrigation systems, shaping of grounds and slopes, weed control fabric installation and structural elements such as fountains, terraces, walkways, ponds and raised beds. ● Performance benchmarking, assessment and maintenance. Our consultants develop performance benchmarks and future maintenance plans with clients upon project completion. We perform periodic site performance and quality assessments based on our clients’ requirements. Our maintenance service typically includes soil quality analysis and renovation, root evaluation, plantation disease and strength analysis, pruning, pest control, weed control, floral treatments, earth surface treatment and restoration, maintenance and reconstruction of structural elements. Further to performing maintenance on existing elements, our consultants also recommend structural upgrades and development ideas to our clients through providing periodic services. Greenery Maintenance Consultancy We offer consultancy services to the same group of government contractors for greenery construction consultancy as for greenery maintenance projects. We conduct site reviews and develop maintenance plans with our clients who outline all assessment criteria and performance targets. As the consultant, we act as the site supervisor and select subcontractors to execute the maintenance work. We perform periodic performance and quality assessments to ensure the sites are maintained appropriately. The maintenance plans typically include soil quality analysis and renovation, root evaluation, plantation disease and strength analysis, pruning, pest control, weed control, floral treatments, earth surface treatment and restoration, maintenance and reconstruction of structural elements. In addition to performing maintenance on existing elements, we recommend structural upgrades and development ideas to our clients. Eco-Hospitality Consultancy & Services We provide our eco-hospitality consultancy and development to hotels and convert them into ECHOO hotels. We identify and approach unprofitable hotels that are scalable and located in areas that we feel have a good potential for growth. We provide consultancy advice to ECHOO hotels to improve profitability through revenue expansion and cost reduction. The key drivers of revenue expansion and cost reduction are design and appearance upgrade and green operation and management model adoption, respectively. Our consultants provide design and appearance advice that emphasize a simplistic and minimalistic living style. We combine natural and cultural elements with modern design to create a healthy and sustainable hospitality environment. This design and appearance upgrade process includes design concept applications, space rearrangement, color and theme adjustments, decoration and plantation installation, and structural modifications. ECHOO hotels operate under a green operation and management model by combining natural elements with modern design to minimize the ecological impact of hotel operations, reduce energy costs and preserve the natural environment. Our consultants conduct site assessments and surveys to collect data and recommend operational practices and equipment advice. The analyses typically focus in energy saving, water saving, waste reduction and carbon reduction: 29 Table of Contents ● Site assessment and survey. Our consultants conduct a thorough assessment in different areas including lighting systems, windows, heating and cooling systems, air distribution systems, laundry facilities, kitchen equipments, hallways and corridors, pools, washrooms, meeting rooms, exercise rooms, lounges, restaurants, rooftops, sunlight exposure, and surroundings. We also analyze operational practices including lighting management, temperature management, water and other resource utilization practices. Our consultants analyze collected data and recommend consulting advice to reduce operating costs. ● Energy saving. Our consultants recommend energy saving practices which covers lighting management, indoor temperature controls, housekeeping practices, kitchen and laundry management and pools and facilities management. We recommend equipment changes based on energy efficiency and spans from lighting selection to heating and cooling systems to kitchen and laundry equipments. We also recommend other interior and exterior changes such as plantation installation in high sunlight intensity areas, attic heat resistance and rooftop gardening and repainting. ● Water saving. Our consultants optimize water usage practices in kitchens, laundries, pools, washrooms and other high water usage areas. We also recommend water saving equipments such as low-flow showerheads, dual-button toilet systems and water efficient dishwashers. ● Waste reduction. Our consultants recommend waste reduction practices which include limiting usage of one-time toiletries, supplies and overly packaged products. We also encourage recycling of recyclable and reusable wastes. ● Carbon reduction. Our consultants aim to create a carbon neutral environment through different changes such as ceiling fan installations, natural heating and cooling systems and indoor tree plantation. Customers Greenery/Landscaping Consultancy & Services and Greenery Maintenance Consultancy We obtain our landscaping consultancy and services projects and Greenery Maintenance Consultancy projects from government and private contractors. From our inception to the date hereof, we have completed over fifty projects, including small to large scale private and government projects. Currently, we have two ongoing large-scale consultancy and three maintenance services projects. The scope of our projects often spans from site assessment, design, implementation and maintenance services. For the nine months ended March 31, 2010, our two ongoing consultancy projects accounts for 10.3% and 9.5% of landscaping consultancy and services revenue and their completion dates were April 23, 2010 and April 13, 2010, respectively. Our three ongoing maintenance projects account for 8.7%, 6.7% and 4.3% of our landscaping consultancy and services revenue for the nine months ended March 31, 2010 and all of their completion dates were March 31, 2010, subject to contract renewal with our contractors. For the nine months ended March 31, 2010, our top three landscaping consultancy and services customers are Fu Jian Heng Li Construction Group Limited, Henan District Huanghe River Garden Greenery Engineering Co. Ltd. and Zhe Jiang Hong Xin Garden Art Limited, which have accounted for 34.7%, 22.8% and 19.8% of our landscaping consultancy and services revenue, respectively. Eco-hospitality Consultancy & Services When we begin a new eco-hospitality project with a hotel, we enter into an Investment Negotiation Memorandum with such hotel.This memorandum is a letter of intent whereby we agree to enter into negotiations to provide environmental design consultancy and planning and investment in hotels. We have provided our eco-hospitality consultancy and development services and converted two hotels into ECHOO hotels. We have signed two separate seven-year term revenue-sharing consulting agreements to receive 35% of the hotel revenues with a guaranteed monthly minimum of RMB 300,000 and RMB 100,000 or approximately USD 43,924 and USD 14,641 from the Carnival City Hotel and the Health City Hotel, respectively, through June 2013 as consulting fees. A copy of the Hotel Consultancy Agreement with Carnival City Hotel is attached hereto as Exhibit 10.5 and a copy of the Hotel Consultancy Agreement with Kangcheng Health City Hotel is attached hereto as Exhibit 10.6. The consulting fee shall be paid monthly within 5 days after the hotels’ monthly revenues are booked.The hotels are obligated to keep full and accurate books and records which shall be available to us and our agents for inspects and audits. Although our clients or the hotel managers are responsible for all operating expenses and capital expenditures, we also invest into new equipments in these hotels on an ad-hoc basis as deemed necessary from a consulting and financial perspective. We believe these ongoing voluntary investments at financially suitable amounts could help generate higher revenues and ultimately benefit us. As of the date hereof, we are also in negotiation with five additionalECHOO hotel targets. Our hotels customers mainly consist of short- and medium-term business travelers and local business professionals. 30 Table of Contents Sales & Marketing We primarily obtain our landscaping consultancy and services projects from thirteen different government and private contractors. We have signed an Agreement for Greenery Consultancy and a Trading Agreement for Materials with each of the government contractors.A copy of the form of Agreement for Greenery Consultancy is attached hereto as Exhibit 10.2 and a copy of the form of Trading Agreement for Materials is attached hereto as Exhibit 10.3. We also obtain a small proportion of our projects from other contractors. These contractors are based in Guangdong and other provinces in China. We submit proposal bids to our contractors which in turn bid for government and private landscaping projects. In certain cases, we obtain projects directly from municipal governments. Our consultants constantly reach out to identify unprofitable and financially distressed hotels that can potentially be converted into ECHOO hotels. We mainly target hotels that have scalable structures and are located in visible and high traffic areas. We enter into multi-stage discussions with these hotel owners and offer them a turnaround opportunity through a future revenue-sharing fee model. Our consultants work alongside with the hotel owners throughout the ECHOO hotel conversion process from initial site assessment to identifying areas of improvement to development of green practices and other changes. Our marketing strategy is focused on building our company as a leader in eco-engineering that specializes in landscaping and eco-hospitality development. We execute our strategy by attempting to further improve our reputation in landscaping consultancy and developing our ‘ECHOO’ brand in eco-hospitality consultancy. At present, all our consultants are responsible for marketing our services through regional channels and industry events. We also leverage cross-selling opportunities between our three business segments. In the future, we plan to hire professional marketing and public relations staff and external agencies to increase awareness of our ‘ECHOO’ brand within the hospitality industry and the public. We intend to allocate resources on regional exhibitions, conferences, educational events, competitions and awards to broaden our brand exposure. Research & Development We focus our research and development efforts on eco-hospitality development and management. We believe continued research and development is of critical importance to maintaining the quality of ourconsultancy service and theoffering ofadvanced techniques and equipment advice to our existing and potential clients. Our consultants select suitable tools,equipment and design management practices for eco-hospitality site planning, energy saving, water saving, waste reduction and carbon reduction. We emphasize the application of international green building development and management practices in ECHOO hotels. At present, all our consultants contribute to research and development and have different areas of specialization. In the future, we plan to hire internal consultants that will solely focus on research and development of advanced eco-engineering and eco-hospitality solutions. Government Regulations Government Regulations Relating to Taxation On March 16, 2007, the National People’s Congress or NPC, approved and promulgated the PRC Enterprise Income Tax Law , which we refer to as the New EIT Law. The New EIT Law took effect on January 1, 2008. Under the New EIT Law, Foreign Investment Enterprises (“FIE”) and domestic companies are subject to a uniform tax rate of 25%. The New EIT Law provides a five-year transition period starting from its effective date for those enterprises which were established before the promulgation date of the New EIT Law and which were entitled to a preferential lower tax rate under the then-effective tax laws or regulations. On December 26, 2007, the State Council issued a Notice on Implementing Transitional Measures for Enterprise Income Tax , or the Notice, providing that the enterprises that have been approved to enjoy a low tax rate prior to the promulgation of the New EIT Law will be eligible for a five-year transition period since January 1, 2008, during which time the tax rate will be increased step by step to the 25% unified tax rate set out in the New EIT Law. From January 1, 2008, for the enterprises whose applicable tax rate was 15% before the promulgation of the New EIT Law , the tax rate will be increased to 18% for year 2008, 20% for year 2009, 22% for year 2010, 24% for year 2011, 25% for year 2012. For the enterprises whose applicable tax rate was 24%, the tax rate will be changed to 25% from January 1, 2008. The New EIT Law and Implementation Rules of the New EIT Law provide that an income tax rate of 10% may be applicable to dividends payable to non-PRC investors that are “non-resident enterprises”, which (i) do not have an establishment or place of business in the PRC, or (ii) have such establishment or place of business in the PRC but the relevant income is not effectively connected with the establishment or place of business, to the extent such dividends are derived from sources within the PRC. The income tax for non-resident enterprises shall be subject to withholding at the income source, with the payor acting as the obligatory withholder under the New EIT Law, and therefor such income taxes generally called withholding tax in practice. It is currently unclear in what circumstances a source will be considered as located within the PRC. We are a U.S. holding company and substantially all of our income is derived from dividends we receive from our subsidiaries located in the PRC. Thus, if we are considered as a “non-resident enterprise” under the New EIT Law and the dividends paid to us by our subsidiary in the PRC are considered income sourced within the PRC, such dividends may be subject to a 10% withholding tax. Earn Bright Development Limited is subjected to PRC tax law. The Management of Earn Bright Limited considered that the Company did operate in PRC and is subject to PRC tax since January 2, 2009 after the termination of tax exemption. As our businessis operated through Earn Bright under the Mainland and Hong Kong Closer Economic Partnership Arrangement (CEPA), we are subject to 5% of business tax and 7% of profit tax. Business tax is subjected to 5% charge on turnover generated from specific types of greenery and hotel management services rendered which meet the taxable requirement under the province government registration 31 Table of Contents Employees As of June 8, 2010, we had a total of 14 full time employees including 3 in executive management, 7 in consultancy and research and development, 3 in general and administrative support, and 1 in accounting. DESCRIPTION OF PROPERTY Our executive office is located at Room 3601, The Centre, 99 Queen’s Road, Central, Hong Kong. In addition, we also have a correspondence office at 271 Zhen An Zhong Road, Chang An District, Dongguan City, Guangdong, People’s Republic of China. LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse affect on our business, financial condition or operating results. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. MANAGEMENT Executive Officers and Directors Our executive officer’s and director’s and their respective ages as of August 12, 2010 are as follows: Name Age Position Chi Yip Tai 28 President, Chief Executive Officer, Treasurer, Secretary and Director Wei Guo Wang 59 Chief Financial Officer and Director Pak Fai Philip Wong 47 Chairman of Board of Directors Chiu Lam Leung 52 Director and Member of the Audit Committee Yue Kwan Hui 64 Director Sound Poon Cheung 50 Director and Chairman of the Audit Committee Wang Pan Wong 27 Director and Member of the Audit Committee Chi Yip Tai, Director, Chief Executive Officer Mr. Tai has been the Company’s President, Chief Executive Officer, Treasurer, Secretary and a director since August 14, 2009.Mr. Tai is also the Chief Executive Officer and founder of Glorius Pie, founded on June 12, 2006. He is primarily in charge of day-to-day corporate strategy, corporate planning and overall management of the Company. Currently Mr. Tai serves as the legal representative of Dongguan Jidi Chemical Co. Ltd., a company organized under the laws of the People’s Republic of China. Between 2002 and 2003, Mr. Tai worked as a financial analyst for HSBC, responsible for analyzing financial market date and providing investment recommendations and advice to the bank’s investment department. Between 2005 and 2006, Mr. Tai worked as a financial analyst for Procter & Gamble (P&G), responsible for conducting in-depth study on a wide range of financial products and making recommendations to the company. Currently, Mr. Tai serves as our sole director, and the director of Earn Bright Development Limited, our Hong Kong subsidiary, and JM Enigma International Group Limited, a Hong Kong company. Mr. Tai graduated from Hong Kong University of Science and Technology with a bachelor’s degree in Economics and Finance in 2005. 32 Table of Contents Wei Guo Wang, Chief Financial Officer and Director Mr. Wang has over 27 years of working experience, holding senior management positions in a number of public companies in China. Since 2004, Mr. Wang has been the managing director of Shanghai Zun Cheng Economic Development Co., Ltd., where his responsibilities include management supervision, business strategy development and corporate advisory.Between 1999 and 2004, Mr. Wang served as the General Manager of Shanghai Worldbest Co., Ltd., ShangHai Worldbest Economic Development Co., Ltd., and ShangHai Worldbest International Trade Co., Ltd., where he was responsible for overseeing all business functions including operations, accounting, marketing and human resources.Between 1992 and 1999, Mr. Wang was the Deputy General Manager of Shanghai Lian Hua Fibre Corporation, where he was responsible for operations management and business development. Mr. Wang received his B.A. from the Textile Industrial Engineering School, Tong Hua University. There are no family relationships between Mr. Wang and any director, executive officer, or person nominated or chosen to become a director or executive officer of the Company. Pak Fai Philip Wong, Chairman Mr. Wong has over 22 years of experience in business development both in China and Hong Kong and acts as managing directors of several companies.Additionally, Mr. Wong has been appointed to senior positions in a number of associations. Since 1988, Mr. Wong has been the Managing Director of the Centre Jade & Carving Co., where his responsibilities include marketing, corporate development and operations management.Since 1989, Mr. Wong has been the Managing Director of Silver Dynamic Property Ltd., where he is responsible for strategic advisory and business development.Since 1990, Mr. Wong has been the Managing Director of JIMEI Centre Jade & Jewelry Shop where his responsibilities include marketing, relationship management, business development and management. In addition to the foregoing work experience, Mr. Wong has been active in numerous civil service positions for over 20 years.Since 1989, Mr. Wong has served as the Permanent Honorary President of Jadeware Traders Industry & Commerce Association Limited.Since 1990, Mr. Wong has served as the Honorary Adviser to the Care of Rehabilitated Offenders Association and the Hong Kong Police Football Club.Since 1992, Mr. Wong has served as the Honorary Adviser to the Chinese Civil Servants Association.Further, in 1995 Mr. Wong was appointed as the Vice President to the Hong Kong New Territories Commercial and Industrial General Association Limited.Mr. Wong is a Ph.D candidate of Economics and Business Administration from Pacific States University, Los Angeles, California. Chiu Lam Leung, Director and Member of the Audit Committee Mr. Leung has over 23 years of experience in the legal profession and has legal qualifications in both England and Australia. From 1986 through 1994, Mr. Leung was the Crown Counsel and Senior Crown Counsel in the Legal Department of the Hong Kong Government.In this capacity, Mr. Leung’s responsibilities included providing legal advice to various government departments; conducting prosecutions on behalf of the Secretary for Justice in all criminal trials and representing the Secretary for Justice in criminal appeals.Since 1994, Mr. Leung has worked in private practice as a barrister at law.Mr. Leung also serves as Legal Consultant to the Hong Kong Chinese Civil Servants’ Association. In 1982, Mr. Leung received his Bachelor of Laws from the University of Buckingham in Hong Kong.In addition, Mr. Leung received his Postgraduate degree in Laws and Practice from the City University in London, England. Yue Kwan Hui, Director Since 2000, Mr. Hui is the current Chairman of Hill and Associates, a wholly owned subsidiary of Hill and Associates. Hill and Associates is a multi-national risk management and security consultancy headquartered in Hong Kong with over 500 permanent employees operating in over 17 countries. From 1967 through 1992, Mr. Hui served in the Royal Hong Kong Police Force and has a wide range of experience in criminal investigation, protective security, court prosecution and counter terrorist operations.From 1986 until 1992, Mr. Hui served as a Senior Superintendent responsible for internal security matters.In 1994, Mr. Hui entered the private sector and was a founding member of Q-Tec Investigation, a private investigation and guarding company in North America which specialized in fraud and intellectual property rights infringement investigations.In addition, from 1994 until 1996, Mr. Hui served as President of the Toronto Cathy Lions Club and as a member of both the American Society for Industrial Security and the UK Lock Smith Association. In 1994, Mr. Hui received his MS Security and Risk Management from the University of Leicester in the United Kingdom.In 1974 Mr. Hui received his diploma in the Overseas Police Command Course from the Metropolitan Police in the United Kingdom. Wang Pan Wong, Director and Member of the Audit Committee Mr. Wang Pan Wong has over 4 years of experience in property development and trading business.Since 2006, Mr. Wong has served as the general manager of Hung Cheong Investment Limited, a real estate development company in China.In addition, Since 2008, Mr. Wong has served as the managing director of Asia Ace Households Limited, a trading company which imports and exports gifts and home decors to Canada, Europe and Australia. Mr. Wong obtained his bachelor degree in Commerce Specialist from the University of Toronto in 2005. 33 Table of Contents Sound Poon Cheung, Director and Chairman of the Audit Committee Mr. Cheung has over 30 years of experience in the finance and accounting. From June 1979 until May 1987, he worked as Senior Auditor at Gary W.K. Yam & Co., a CPA accounting firm. From June 1987 to August 1993 he worked as Audit Manager at Marshall S.H. Mar & Co. (CPA). He joined Chui & Kwok & Co. (CPA) in September 1993 and is currently Senior Audit Manager of the firm. He was also an Independent Non-Executive Director & Chairman of the Audit Committee of Century Sunshine Ecological Technology Holdings Ltd., a Hong Kong listed company, between February 2004 and June 2007. Employment Agreements Employment Agreement Chi Yip Tai On June 7, 2010, we entered into an employment agreement with Mr. Chi Yip Tai, our Chief Executive Officer, for an initial employment term which commenced on June 7, 2010 and will expire on December 31, 2010. Such initial employment term may be automatically extended for an additional one-year period unless either the Company or Mr. Tai elects not to extend the employment term in a 30-day advance written notice.Pursuant to the employment agreement, we agreed to pay Mr. Tai (i) a base salary of $50,000 payable in equal monthly installments, (ii) an annual bonus in such amount, if any, as determined in the sole discretion of the Board up to a maximum of 100% of Mr. Tai’s base salary, and (iii) other compensations under our incentive compensation plans or programs. In addition, Mr. Tai shall be entitled to (i) participating in our executive benefit plan, (ii) annual paid vacation of no less than three (3) weeks per calendar year, (iii) reimbursement of all reasonable and necessary business and entertainment expenses incurred in connection with the performance of his duties under the employment agreement, and (iv) an automobile allowance of $1,000 per month. Mr. Tai’s employment agreement with us is attached as Exhibit 10.1 to the Current Report on Form 8-K filed on June 9, 2010 and is incorporated herein by reference. Employment Agreement with Wei Guo Wang On June 7, 2010, Mr. Wang entered into an employment agreement with us for an initial employment term which commenced on June 7, 2010 and will expire on December 31, 2010. Such initial term may be automatically extended for an additional one-year period unless either the Company or Mr. Wang elects not to extend the employment agreement in a 30-day advance written notice.Pursuant to the employment agreement, we agreed to pay Mr. Wang, among others, (i) a base salary of $20,000 payable in equal monthly installments, (ii) an annual bonus in such amount, if any, as determined in the sole discretion of the Board up to a maximum of 100% of Mr. Wang’s base salary, and (iii) other compensations under our incentive compensation plans or programs. In addition, Mr. Wang shall also be entitled to (i) participating in our executive benefit plan, (ii) annual paid vacation of no less than three (3) weeks per calendar year, (iii) reimbursement of all reasonable and necessary business and entertainment expenses incurred in connection with the performance of his duties under the employment agreement, and (iv) an automobile allowance of $1,000 per month. Mr. Wang’s employment agreement is attached as Exhibit 10.2to the Current Report on Form 8-K filed on June 9, 2010 and is incorporated herein by reference. Family Relationships None. Involvement in Certain Legal Proceedings There have been no events under any bankruptcy act, no criminal proceedings and no judgments, injunctions, orders or decrees material to the evaluation of the ability and integrity of any director, executive officer, promoter or control person of the Company during the past ten years. The Company is not aware of any legal proceedings in which any director, nominee, officer or affiliate of the Company, any owner of record or beneficially of more than five percent of any class of voting securities of the Company, or any associate of any such director, nominee, officer, affiliate of the Company, or security holder is a party adverse to the Company or any of its subsidiaries or has a material interest adverse to the Company or any of its subsidiaries. Director Independence Our board of directors is currently composed of seven (7) members. Chiu Lam Leung, Yue Kwan Hui, Sound Poon Cheung, and Wang Pan Wong qualify as independent directors in accordance with the published listing requirements of the NASDAQ Capital Market. The NASDAQ independence definition includes a series of objective tests, such as that the director is not, and has not been for at least three years, one of our employees and that neither the director nor any of his or her family members has engaged in various types of business dealings with us. In addition, as further required by NASDAQ rules, our board of directors has made an affirmative determination as to each independent director that no relationships exist which, in the opinion of our board of directors, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director. In making these determinations, our directors reviewed and discussed information provided by the directors and us with regard to each director’s business and personal activities as they may relate to us and our management. Our directors hold office until their successors have been elected and qualified or their earlier death, resignation or removal. 34 Table of Contents There were no transactions during the last two years, or proposed transactions, to which we were or are to be a party, in which the newly appointed officers or directors had or is to have a direct or indirect material interest, except that we issued (i) to Mr. Wei Guo Wang, our Chief Financial Officer and director a total of 6,250 shares of our common stock at $3.00 per share, and (ii) to Mr. Pak Fai Philip Wong a total of 312,500 shares of our common stock at $3.00 per share, in our private placement closed in August 2009 in reliance upon Regulation S promulgated under Section 4 of the Securities Act of 1933, as amended. Committees of the Board of Directors Audit Committee Our board of directors has a standing audit committee which carries out its responsibilities pursuant to the audit committee written charters, which are available on our website at www.chinagreeninc.com . The Audit Committee is comprised of Sound Poon Cheung, Chiu Lan Leung and Wang Pan Wong. Each member of the Audit Committee is independent, as defined in the listing standards of The NASDAQ Stock Market, Inc.The Audit Committee assists the board of directors in overseeing (i) our accounting and financial reporting processes and principles, (ii) our disclosure controls and procedures and internal control over financial reporting designed to promote compliance with generally accepted accounting principles and applicable laws and regulations, (iii) the preparation, presentation and integrity of our financial statements, and (iv) the administration of an audit our annual financial statements by our independent auditor in accordance with generally accepted accounting standards.The board of directors has determined that Mr. Sound Poon Cheung qualifies as an Audit Committee Financial Expert under applicable rules of the Commission and satisfies the financial literacy and experience requirements under the applicable Nasdaq standards. Code of Ethics On August 13, 2009, our board of directors adopted a Code of Ethics applicable to all directors, officers and employees. EXECUTIVE COMPENSATION On June 7, 2010, the Board approved the adoption of the independent director oversight of Executive Officer compensation.Pursuant to NASDAQ Rule 5605(d), all matters regarding executive officer compensation shall be submitted for approval or recommendation by a majority of the independent directors. The aforementioned resolution is discussed in the Current Report on Form 8-K filed on June 9, 2010. No member of the board of directors who is not independent has any input with regard to matters relating to executive officer compensation. Summary Compensation Table The following table shows for the periods ended June 30, 2010, and 2009, compensation awarded to or paid to, or earned by, the named executive officers. Name Year Salary Bonus Stock Awards Option Awards Non-Equity IncentivePlan Compensation Nonqualified Deferred Compensation Earnings AllOther Compensation Total Chi Yip Tai Chief Executive Officer (Appointed August 14, 2009 $ 3,287.67 0 $ 3,287.671 1 0 1 Wong Wa Kei Anthony Chief Executive Officer (3) N/A $ 0 $ 0 0 0 Wei Guo Wang $ 0 $ Philip Pak Fai Wong $ 0 $ (1) Computed as 127,083 shares @ $3.00 per share. (2) Computed as 312,500 shares @ $3.00 per share. (3) Resigned as the Chief Executive Officer effective as of August 14, 2009. 35 Table of Contents Grants of Plan-Based Awards in 2009 As of the date hereof, we have not granted any plan-based awards. Outstanding Equity Awards at 2009 Fiscal Year End There were no option exercised or options outstanding in 2009. Option Exercises and Stock Vested in Fiscal 2009 There were no options exercised or stock vested in 2009. Pension Benefits There were no pension benefit plans in effect in 2009. Director Compensation The following table shows information regarding the compensation earned during the fiscal year ended June 30, 2010 and 2009 by members of the board of directors. Name FeesEarned orPaidin Cash Stock Awards Option Awards Non-Equity IncentivePlan Compensation Changein PensionValue and Nonqualified Deferred Compensation Earnings AllOther Compensation Total Chi Yip Tai 0 - 0 Wa Kei Anthony Wong(1) 0 - 0 Mr. Wa Kei Anthony Wong resigned as a director of the Company in August 2009. We do not currently have an established policy to provide compensation to members of our Board of Directors for services rendered in that capacity.We plan to develop such a policy in the near future. 36 Table of Contents Indemnifications of Directors and Executive Officers and Limitations of Liability Under Section 145 of the General Corporation Law of the State of Delaware, we can indemnify our directors and officers against liabilities they may incur in such capacities, including liabilities under the Securities Act of 1933, as amended (the “Securities Act”). Our certificate of incorporation provides that, pursuant to Delaware law, our directors shall not be liable for monetary damages for breach of the directors’ fiduciary duty of care to us and our stockholders. This provision in the certificate of incorporation does not eliminate the duty of care, and in appropriate circumstances equitable remedies such as injunctive or other forms of non-monetary relief will remain available under Delaware law. In addition, each director will continue to be subject to liability for breach of the director’s duty of loyalty to us or our stockholders, for acts or omissions not in good faith or involving intentional misconduct or knowing violations of the law, for actions leading to improper personal benefit to the director, and for payment of dividends or approval of stock repurchases or redemptions that are unlawful under Delaware law. The provision also does not affect a director’s responsibilities under any other law, such as the federal securities laws or state or federal environmental laws. Our bylaws provide for the indemnification of our directors to the fullest extent permitted by the Delaware General Corporation Law. Our bylaws further provide that our Board of Directors has discretion to indemnify our officers and other employees. We are required to advance, prior to the final disposition of any proceeding, promptly on request, all expenses incurred by any director or executive officer in connection with that proceeding on receipt of an undertaking by or on behalf of that director or executive officer to repay those amounts if it should be determined ultimately that he or she is not entitled to be indemnified under the bylaws or otherwise. We are not, however, required to advance any expenses in connection with any proceeding if a determination is reasonably and promptly made by our Board of Directors by a majority vote of a quorum of disinterested Board members that (i) the party seeking an advance acted in bad faith or deliberately breached his or her duty to us or our stockholders and (ii) as a result of such actions by the party seeking an advance, it is more likely than not that it will ultimately be determined that such party is not entitled to indemnification pursuant to the applicable sections of our bylaws. We have been advised that in the opinion of the Securities and Exchange Commission, insofar as indemnification for liabilities arising under the Securities Act may be permitted to our directors, officers and controlling persons pursuant to the foregoing provisions, or otherwise, such indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. In the event a claim for indemnification against such liabilities (other than our payment of expenses incurred or paid by our director, officer or controlling person in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, we will, unless in the opinion of our counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by us is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. As of the date of the date hereof, we have not entered into any indemnification agreements with our directors or officers, but may choose to do so in the future. Such indemnification agreements may require us, among other things, to: · indemnify officers and directors against certain liabilities that may arise because of their status as officers or directors; · advance expenses, as incurred, to officers and directors in connection with a legal proceeding, subject to limited exceptions; or · obtain directors’ and officers’ insurance. At present, there is no pending litigation or proceeding involving any of our directors, officers or employees in which indemnification is sought, nor are we aware of any threatened litigation that may result in claims for indemnification. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding the beneficial ownership of our common stock as of August 12, 2010 and as adjusted to reflect the sale of all of the shares registered in this offering, by: · each person known to be the beneficial owner of 5% or more of our outstanding common stock; · each executive officer; · each director; and · all of the executive officers and directors as a group. Beneficial ownership is determined in accordance with the rules of the SEC. In computing the number of shares beneficially owned by a person and the percentage of ownership of that person, shares of common stock subject to options and warrants held by that person that are currently exercisable or become exercisable within 60 days of the date of this prospectus are deemed outstanding even if they have not actually been exercised. Those shares, however, are not deemed outstanding for the purpose of computing the percentage ownership of any other person. 37 Table of Contents Name Number of Shares Beneficially Owned Before the Offering Percent of Shares (1) Number of Shares Beneficially Owned After the Offering Percent of Shares (2) Chi Yip Tai 79.47% 65.42% Wei Guo Wang Pak Fai Philip Wong 4.80% 3.95% Officers and Directors as a Group 84.37% 69.37% (1) Percentage of ownership is based on 6,514,750 shares of common stock outstanding on August 12, 2010. (2) Percentage of ownership assumes the sale of all 1,400,000 common shares being offered in the public offering and is based on 7,914,750 shares of common stock outstanding. (3) Less than 1%. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS On August 13, 2009, we entered into a Share Exchange and Stock Purchase Agreement with Glorious Pie, Mr. Chi Yip Tai, and the representative of our investors. At the closing of the share exchange and stock purchase (the “Share Exchange”), and pursuant to the terms of the Share Exchange and Stock Purchase Agreement, we acquired all of the issued and outstanding common stock of Glorious Pie from the Mr. Tai in exchange for our issuance of 5,177,500 common shares to the Glorious Pie Shareholder (the “Exchange Shares”). The Exchange Shares issued in reliance upon the exemption provided by Section 4(2) of the Securities Act, represent approximately 79.47% of our common stock issued and outstanding after the closing of the Share Exchange. Concurrently with the Share Exchange, we issued 166,000 shares of our common stock to 296 Investors who purchased our shares in the Regulation S Private Placement. The 166,000 common shares constitute 2.66% of our issued and outstanding common stock at the Closing. As a result of the Share Exchange, Glorious Pie became our wholly-owned subsidiary. On August 12, 2009, we issued to Mr. Anthony Wong, our then President and Director, 127,083 shares of our common stock, at par value $0.00001 per share, as compensation for services that he rendered as our then President, Treasurer and Secretary. On August 12, 2009, we issued to Mr. Pak Fai Phillip Wong , our director, a total of 312,5000 shares of our common stock, at par value $0.00001 per share, as compensation for services that he rendered to us. DESCRIPTION OF SECURITIES We are authorized to issue an aggregate of 600,000,000 shares of capital stock, of which 500,000,000 are shares of common stock, par value $0.00001 per share and 100,000,000 are shares of preferred stock, par value $0.00001 per share. As of the date of this prospectus, 6,514,750 shares of common stock and zero shares of preferred stock are issued and outstanding. Common Stock Holders of our common stock are entitled to one non-cumulative vote per share on all matters on which stockholders may vote at all meetings of our stockholders. The holders of shares of our Common Stock do not have cumulative voting rights, which means that the holders of more than fifty percent (50%) of outstanding shares voting for the election of directors can elect all of our directors if they so choose and, in such event, the holders of the remaining shares will not be able to elect any of our directors. Subject to preferences that may be applicable to any outstanding shares of Preferred Stock, holders of Common Stock are entitled to receive ratable rights to dividends from funds legally available therefore, if declared by our Board of Directors. The holders of Common Stock do not have preemptive, subscription or conversion rights or redemption or sinking fund provisions and are entitled to share ratably in all of our assets available for distribution to holders of Common Stock upon our liquidation, dissolution or winding up after the payment or provision for payment of all of our debts and obligations and after liquidation payments to holders of outstanding shares of Preferred Stock, if any. Preferred Stock Our Certificate of Incorporation authorizes the issuance of up to 100,000,000 shares of preferred stock with designations, rights and preferences determined from time to time by our board of directors. Accordingly, our board of directors is empowered, without stockholder approval, to issue preferred stock with dividend, liquidation, conversion, voting, or other rights which could adversely affect the voting power or other rights of the holders of our common stock. In the event of issuance, the preferred stock could be utilized, under certain circumstances, as a method of discouraging, delaying or preventing a change in control of our company. Although we have no present intention to issue any shares of its authorized preferred stock, there can be no assurance that we will not do so in the future. 38 Table of Contents Options As of the date of this prospectus, we do not have any options issued and outstanding. Warrants As of the date of this prospectus, we do not have any warrants issued and outstanding. Market Price of Our Common Stock The shares of our common stock are not currently listed or quoted for trading on any national securities exchange or national quotation system. We intend to apply for the listing of our common stock on the NASDAQ Capital Market. If and when our common stock is listed or quoted for trading, the price of our common stock will likely fluctuate in the future. The stock market in general has experienced extreme stock price fluctuations in the past few years. In some cases, these fluctuations have been unrelated to the operating performance of the affected companies. Many companies have experienced dramatic volatility in the market prices of their common stock. We believe that a number of factors, both within and outside our control, could cause the price of our common stock to fluctuate, perhaps substantially. Factors such as the following could have a significant adverse impact on the market price of our common stock: ● our financial position and results of operations; ● concern as to, or other evidence of, the reliability and safety of our products and services or our competitors’ products and services; ● our ability to obtain additional financing and, if available, the terms and conditions of the financing; ● announcements of innovations or new products or services by us or our competitors; ● Federal and state regulatory actions and the impact of such requirements on our business; ● development of litigation against us; ● changes in estimates of our performance by any securities analysts; ● issuance of new equity securities pursuant to a future offering or acquisition; ● changes in interest rates; ● competitive developments, including announcements by competitors of new products or services or significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; ● period-to-period fluctuations in our operating results; ● investor perceptions of us; and ● general economic and other national conditions. Delaware Anti-Takeover Law and Charter Bylaws Provisions We are subject to Section 203 of the Delaware General Corporation Law.This provision generally prohibits a Delaware corporation from engaging in any business combination with any interested stockholder for a period of three years following the date the stockholder became an interested stockholder, unless: ● prior to such date, the Board of Directors approved either the business combination or the transaction that resulted in the stockholder becoming an interested stockholder; ● upon consummation of the transaction that resulted in the stockholder becoming an interested stockholder, the interested stockholder owned at least 85% of the voting stock of the corporation outstanding at the time the transaction commenced, excluding for purposes of determining the number of shares outstanding those shares owned by persons who are directors and also officers and by employee stock plans in which employee participants do not have the right to determine confidentially whether shares held subject to the plan will be tendered in a tender or exchange offer; or ● on or subsequent to such date, the business combination is approved by the Board of Directors and authorized at an annual meeting or special meeting of stockholders and not by written consent, by the affirmative vote of at least 66 2/3% of the outstanding voting stock that is not owned by the interested stockholder. 39 Table of Contents Section 203 defines a business combination to include: ● any merger or consolidation involving the corporation and the interested stockholder; ● any sale, transfer, pledge or other disposition of 10% or more of the assets of the corporation involving the interested stockholder; ● subject to certain exceptions, any transaction that results in the issuance or transfer by the corporation of any stock of the corporation to the interested stockholder; ● any transaction involving the corporation that has the effect of increasing the proportionate share of the stock of any class or series of the corporation beneficially owned by the interested stockholder; or ● the receipt by the interested stockholder of the benefit of any loans, advances, guarantees, pledges or other financial benefits provided by or through the corporation. In general, Section 203 defines an “interested stockholder” as any entity or person beneficially owning 15% or more of the outstanding voting stock of a corporation, or an affiliate or associate of the corporation and was the owner of 15% or more of the outstanding voting stock of a corporation at any time within three years prior to the time of determination of interested stockholder status; and any entity or person affiliated with or controlling or controlled by such entity or person. Our certificate of incorporation and bylaws contain provisions that could have the effect of discouraging potential acquisition proposals or making a tender offer or delaying or preventing a change in control of our company, including changes a stockholder might consider favorable.In particular, our certificate of incorporation and bylaws, as applicable, among other things, will: ● provide our board of directors with the ability to alter our bylaws without stockholder approval; ● provide for an advance notice procedure with regard to the nomination of candidates for election as directors and with regard to business to be brought before a meeting of stockholders; and ● provide that vacancies on our board of directors may be filled by a majority of directors in office, although less than a quorum. Such provisions may have the effect of discouraging a third-party from acquiring us, even if doing so would be beneficial to our stockholders.These provisions are intended to enhance the likelihood of continuity and stability in the composition of our board of directors and in the policies formulated by them, and to discourage some types of transactions that may involve an actual or threatened change in control of our company.These provisions are designed to reduce our vulnerability to an unsolicited acquisition proposal and to discourage some tactics that may be used in proxy fights.We believe that the benefits of increased protection of our potential ability to negotiate with the proponent of an unfriendly or unsolicited proposal to acquire or restructure our company outweigh the disadvantages of discouraging such proposals because, among other things, negotiation of such proposals could result in an improvement of their terms. However, these provisions could have the effect of discouraging others from making tender offers for our shares that could result from actual or rumored takeover attempts.These provisions also may have the effect of preventing changes in our management. Transfer Agent The transfer agent for our securities is Empire Stock Transfer, Inc. at 2470 Saint Rose Parkway, Henderson, NV 89074. Tel: (702) 818-5898. Listing We intend to apply to have our common stock approved for listing on the NASDAQ Capital Market under the symbol “CHGN”. However, there is no assurance that our applicationwill be approved. In the event that our application is not approved, we will seek to have our common stock quoted on the OTCBB. SHARES ELIGIBLE FOR FUTURE SALE Prior to this offering, there has been no public market for our common stock. Future sales of substantial amounts of our common stock in the public market could adversely affect market prices. Upon completion of this offering, we will have outstanding an aggregate of 7,914,750 shares of common stock. Of the outstanding shares of common stock as of the completion of this offering, the 1,400,000 shares sold in this offering and the 1,018,500 shares registered for resale under the Resale Prospectus will be freely tradeable without restriction or further registration under the Securities Act, except that any shares purchase by our “affiliates,” as the term is defined in Rule 144 of the Securities Act, may generally only be sold in compliance with the limitations of Rule 144 described below. 40 Table of Contents All other outstanding shares not sold in this offering or registered under a separate resale prospectus will be deemed “restricted securities” under Rule 144. Restricted securities may be sold in the public market only if registered or if they qualify for an exemption from registration under Rule 144 promulgated under the Securities Act, which rules are summarized below. Our stockholders will not be eligible to utilize Rule 144 until August 14, 2010, at the earliest, which is 12 months from the date we filed our Form 10 information, as required under Rule 144. Subject to the lock-up agreements described below and the provisions of Rule 144, additional shares will be available for sale in the public market as follows: Approximate Number of Shares Eligible for Future Sale Date After the date of this prospectus, freely tradable shares sold in this offering, assuming the Maximum Amount of shares is sold. After the date of this prospectus, these shares will have been registered under the Resale Prospectus and will be freely tradable by the selling stockholders listed in the Resale Prospectus. Six months after the Closing Date, the underwriter warrants will become exercisable. On August 14, 2010, which is the twelve months after the filing of a Current Report on Form 8-K reporting the closing of the share exchange transaction, these shares may be sold under and subject to Rule 144. These shares represent the total shares of our common stock held by Mr. Chi Yip Tai, our director and our Chief Executive Officer, Wei Guo Wang, our Chief Financial Officer, and Pak Fai Philip Wong, our director. However, each of Messrs Tai , Wang and Wong has agreed with the underwriter not to directly or indirectly sell, offer, contract or grant any option to sell, pledge, transfer (excluding intra-family transfers, transfers to a trust for estate planning purposes or to beneficiaries upon death) for a period of three months after the closing of public offering hereunder. Rule 144 In general, under Rule 144 a person, or persons whose shares are aggregated, who is not deemed to have been one of our affiliates at any time during the 90 days preceding a sale and who has beneficially owned shares of our common stock for at least six months, including the holding period of any prior owner, except if the prior owner was one of our affiliates, would be entitled to sell all of their shares, provided the availability of current public information about our company. We issued 6,083,750 shares of our common stock to stockholders prior to the filing of the current report on Form 8-K. Because we issued these shares while we were a shell company with no operations, these shares may not be sold pursuant to Rule 144 until August 14, 2010, which is 12 months after the filing of a current report on Form 8-K reporting the closing of the share exchange, subject to a lock-up agreement entered into by and between Mr. Tai and the Company. Lock-Up Agreement Each ofMessrs Chi Yip Tai, Phillip Wong and Wei Guo Wang has agreed with the underwriter not to directly or indirectly sell, offer, contract or grant any option to sell, pledge, transfer (excluding intra-family transfers, transfers to a trust for estate planning purposes or to beneficiaries of officers, directors and stockholders upon their death), or otherwise dispose of or enter into any transaction which may result in the disposition of any shares of our common stock or securities convertible into, exchangeable or exercisable for any shares of our common stock, without the prior written consent of the underwriter, for a period ofthree months after the closing of public offering hereunder. UNDERWRITING Grandview Capital, Inc. has agreed, subject to the terms and conditions of the underwriting agreement between Grandview Capital, Inc. and the Company, to act as the underwriter of the Company for the sale of shares of common stock offered hereunder at the public offering price of $5.00 per share on a best efforts minimum/maximum basis.The Minimum Amount of the offering is 1,000,000 shares of common stock and the Maximum Amount of the offering is 1,400,000 shares of common stock. The underwriter shall use its best efforts to sell our shares of common stock in this offering to the public, but does not have obligations to purchase our common shares and does not ensure the successful offering of any shares of common stock or any portion in this offering. 41 Table of Contents The offering will terminate upon the earlier of: (i) a date mutually acceptable to us and our underwriter after the minimum amount is sold; (ii) the Maximum Amount is sold pursuant to this prospectus, or (iii)30 days after this registration statement is declared effective which date can be extended by the mutual consent of the Company and the underwriter (the “Closing Date”). The following table shows the per share and total underwriting commissions to be paid to the underwritersby the Company. Paid by Company Per Share Minimum Maximum Underwriting commissions $ $ $ We have agreed to pay the underwriter (i) cash commissions equal to 3.5% of the gross proceeds received by the Company in this public offering, except for any common shares sold to current officers and directors of the Company, by which the Company shall pay to the underwriter 2% of the proceeds raised in this public offering; (ii) five (5) year warrants to purchase a number of common shares equal to 7% of the aggregate number of common shares issued in this public offering at the exercise price of $6.00 per share, provided, however, the warrants shall be non-exercisable during the six (6) months after the effective date of this registration statement of which this prospectus forms a part and subject to the lock-up provisions of FINRA 5110(g) restricting the sale, transfer, assignment, pledge or hypothecation or from being the subject of any hedging, short sale, derivative, put, or call transaction that would result in the effective economic disposition of the warrants by any person for a period of 180 days immediately following the effective date, except for transfers of the warrants to officers or partners as allowed under FINRA Rule 5110(g)(2) ; (iii) 3.0% of the gross proceeds raised in this public offering as a non-accountable expense allowance. As a payment towards that 3.0% non-accountable fee, the Company shall pay to Grandview Capital, Inc. $10,000 upon execution of the initial engagement letter and $15,000 upon the filing of this registration statement, whichshall be refunded to the Company to the extent they are not offset by actual out-of-pocket expenses in the event the offering is not completed. Additionally, upon the closing of the offering, the Company will grant the underwriter a right of first refusal for any public underwriting or private placement of debt or equity for a period of twelve months following the completion of the offering. Foreign Regulatory Restrictions on Purchase of the Common Stock No action may be taken in any jurisdiction other than the United States that would permit a public offering of the common stock or the possession, circulation or distribution of this prospectus in any jurisdiction where action for that purpose is required. Accordingly, the common stock may not be offered or sold, directly or indirectly, and neither the prospectus nor any other offering material or advertisements in connection with the common stock may be distributed or published in or from any country or jurisdiction except under circumstances that will result in compliance with any applicable rules and regulations of any such country or jurisdiction. In addition to the public offering of the shares in the United States, the underwriters may, subject to the applicable foreign laws, also offer the common shares to certain institutions or accredited persons in the following countries: United Kingdom. No offer of shares of common stock has been made or will be made to the public in the United Kingdom within the meaning of Section 102B of the Financial Services and Markets Act 2000, as amended, or FSMA, except to legal entities which are authorized or regulated to operate in the financial markets or, if not so authorized or regulated, whose corporate purpose is solely to invest in securities or otherwise in circumstances which do not require the publication by us of a prospectus pursuant to the Prospectus Rules of the Financial Services Authority, or FSA. Each underwriter: (i) has only communicated or caused to be communicated and will only communicate or cause to be communicated an invitation or inducement to engage in investment activity (within the meaning of Section 21 of FSMA) to persons who have professional experience in matters relating to investments falling within Article 19(5) of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 or in circumstances in which Section 21 of FSMA does not apply to us; and (ii) has complied with, and will comply with all applicable provisions of FSMA with respect to anything done by it in relation to the shares in, from or otherwise involving the United Kingdom European Economic Area. In relation to each member state of the European Economic Area which has implemented the Prospectus Directive, which we refer to as a Relevant Member State, with effect from and including the date on which the Prospectus Directive is implemented in that Relevant Member State, which we refer to as the Relevant Implementation Date, no offer of common stock has been made and or will be made to the public in that Relevant Member State prior to the publication of a prospectus in relation to the common stock which has been approved by the competent authority in that Relevant Member State or, where appropriate, approved in another Relevant Member State and notified to the competent authority in that Relevant Member State, all in accordance with the Prospectus Directive, except that, with effect from and including the Relevant Implementation Date, an offer of common stock may be made to the public in that Relevant Member State at any time: (a) to legal entities which are authorized or regulated to operate in the financial markets or, if not so authorized or regulated, whose corporate purpose is solely to invest in securities; (b) to any legal entity which has two or more of (i) an average of at least 250 employees during the last financial year; (ii) a total balance sheet of more than €43,000,000 and (iii) an annual net turnover of more than €50,000,000, as shown in its last annual or consolidated accounts; or (c) in any other circumstances which do not require the publication by us of a prospectus pursuant to Article 3 of the Prospectus Directive. For the purposes of this provision, the expression an “offer of common stock to the public” in relation to any common stock in any Relevant Member State means the communication in any form and by any means of sufficient information on the terms of the offer and the common stock to be offered so as to enable an investor to decide to purchase or subscribe the common stock, as the same may be varied in that Relevant Member State by any measure implementing the Prospectus Directive in that Relevant Member State and the expression Prospectus Directive means Directive 2003/71/ EC and includes any relevant implementing measure in each Relevant Member State. 42 Table of Contents Germany. Any offer or solicitation of common stock within Germany must be in full compliance with the German Securities Prospectus Act (Wertpapierprospektgesetz — WpPG). The offer and solicitation of securities to the public in Germany requires the approval of the prospectus by the German Federal Financial Services Supervisory Authority (Bundesanstalt für Finanzdienstleistungsaufsicht — BaFin). This prospectus has not been and will not be submitted for approval to the BaFin. This prospectus does not constitute a public offer under the German Securities Prospectus Act (Wertpapierprospektgesetz). This prospectus and any other document relating to the common stock, as well as any information contained therein, must therefore not be supplied to the public in Germany or used in connection with any offer for subscription of the common stock to the public in Germany, any public marketing of the common stock or any public solicitation for offers to subscribe for or otherwise acquire the common stock. The prospectus and other offering materials relating to the offer of the common stock are strictly confidential and may not be distributed to any person or entity other than the designated recipients hereof. Greece. This prospectus has not been approved by the Hellenic Capital Markets Commission or another EU equivalent authority and consequently is not addressed to or intended for use, in any way whatsoever, by Greek residents. The common stock have not been offered or sold and will not be offered, sold or delivered directly or indirectly in Greece, except to (i) “qualified investors” (as defined in article 2(f) of Greek Law 3401/2005) and/or to (ii) less than 100 individuals or legal entities, who are not qualified investors (article 3, paragraph 2(b) of Greek Law 3401/2005), or otherwise in circumstances which will not result in the offer of the new common stock being subject to the Greek Prospectus requirements of preparing a filing a prospectus (under articles 3 and 4 of Greek Law 3401/2005). Italy. This offering of the common stock has not been cleared by Consob, the Italian Stock Exchanges regulatory agency of public companies, pursuant to Italian securities legislation and, accordingly, no common stock may be offered, sold or delivered, nor may copies of this prospectus or of any other document relating to the common stock be distributed in Italy, except (1) to professional investors (operatori qualificati); or (2) in circumstances which are exempted from the rules on solicitation of investments pursuant to Decree No. 58 and Article 33, first paragraph, of Consob Regulation No. 11971 of May 14, 1999, as amended. Any offer, sale or delivery of the common stock or distribution of copies of this prospectus or any other document relating to the common stock in Italy under (1) or (2) above must be (i) made by an investment firm, bank or financial intermediary permitted to conduct such activities in Italy in accordance with the Decree No. 58 and Legislative Decree No. 385 of September 1, 1993, or the Banking Act; and (ii) in compliance with Article 129 of the Banking Act and the implementing guidelines of the Bank of Italy, as amended from time to time, pursuant to which the issue or the offer of securities in Italy may need to be preceded and followed by an appropriate notice to be filed with the Bank of Italy depending, inter alia, on the aggregate value of the securities issued or offered in Italy and their characteristics; and (iii) in compliance with any other applicable laws and regulations. Cyprus. Each of the Underwriters has agreed that (i) it will not be providing from or within Cyprus any “Investment Services”, “Investment Activities” and “Non-Core Services” (as such terms are defined in the Investment Firms Law 144(I) of 2007, (the “IFL”) in relation to the common stock, or will be otherwise providing Investment Services, Investment Activities and Non-Core Services to residents or persons domiciled in Cyprus. Each underwriter has agreed that it will not be concluding in Cyprus any transaction relating to such Investment Services, Investment Activities and Non-Core Services in contravention of the IFL and/or applicable regulations adopted pursuant thereto or in relation thereto; and (ii) it has not and will not offer any of the common stock other than in compliance with the provisions of the Public Offer and Prospectus Law, Law 114(I)/2005. Switzerland. This document does not constitute a prospectus within the meaning of Art. 652a of the Swiss Code of Obligations. The common stock may not be sold directly or indirectly in or into Switzerland except in a manner which will not result in a public offering within the meaning of the Swiss Code of Obligations. Neither this document nor any other offering materials relating to the common stock may be distributed, published or otherwise made available in Switzerland except in a manner which will not constitute a public offer of the common stock of in Switzerland. Norway. This prospectus has not been approved or disapproved by, or registered with, the Oslo Stock Exchange, the Norwegian Financial Supervisory Authority (Kredittilsynet) nor the Norwegian Registry of Business Enterprises, and the common stock are marketed and sold in Norway on a private placement basis and under other applicable exceptions from the offering prospectus requirements as provided for pursuant to the Norwegian Securities Trading Act. Botswana. The company hereby represents and warrants that it has not offered for sale or sold, and will not offer or sell, directly or indirectly the common stock to the public in the Republic of Botswana, and confirms that the offering will not be subject to any registration requirements as a prospectus pursuant to the requirements and/or provisions of the Companies Act, 2003 or the Listing Requirements of the Botswana Stock Exchange. 43 Table of Contents Hong Kong. The common stock may not be offered or sold by means of any document other than (i) in circumstances which do not constitute an offer to the public within the meaning of the Companies Ordinance (Cap.32, Laws of Hong Kong), or (ii) to “professional investors” within the meaning of the Securities and Futures Ordinance (Cap.571, Laws of Hong Kong) and any rules made thereunder, or (iii) in other circumstances which do not result in the document being a “prospectus” within the meaning of the Companies Ordinance (Cap.32, Laws of Hong Kong), and no advertisement, invitation or document relating to the common stock may be issued or may be in the possession of any person for the purpose of issue (in each case whether in Hong Kong or elsewhere), which is directed at, or the contents of which are likely to be accessed or read by, the public in Hong Kong (except if permitted to do so under the laws of Hong Kong) other than with respect to common stock which are or are intended to be disposed of only to persons outside Hong Kong or only to “professional investors” within the meaning of the Securities and Futures Ordinance (Cap. 571, Laws of Hong Kong) and any rules made thereunder. Singapore. This prospectus has not been registered as a prospectus with the Monetary Authority of Singapore. Accordingly, this prospectus and any other document or material in connection with the offer or sale, or invitation for subscription or purchase, of the common stock may not be circulated or distributed, nor may the common stock be offered or sold, or be made the subject of an invitation for subscription or purchase, whether directly or indirectly, to persons in Singapore other than (i) to an institutional investor under Section 274 of the Securities and Futures Act, Chapter 289 of Singapore, or the SFA, (ii) to a relevant person, or any person pursuant to Section 275(1A), and in accordance with the conditions, specified in Section 275 of the SFA or (iii) otherwise pursuant to, and in accordance with the conditions of, any other applicable provision of the SFA. Where the common stock are subscribed or purchased under Section 275 by a relevant person which is: (a) a corporation (which is not an accredited investor) the sole business of which is to hold investments and the entire share capital of which is owned by one or more individuals, each of whom is an accredited investor; or (b) a trust (where the trustee is not an accredited investor) whose sole purpose is to hold investments and each beneficiary is an accredited investor, shares, debentures and units of shares and debentures of that corporation or the beneficiaries’ rights and interest in that trust shall not be transferable for 6 months after that corporation or that trust has acquired the common stock under Section 275 except: (i) to an institutional investor under Section 274 of the SFA or to a relevant person, or any person pursuant to Section 275(1A), and in accordance with the conditions, specified in Section 275 of the SFA; (ii) where no consideration is given for the transfer or (iii) by operation of law. People’s Republic of China. This prospectus has not been and will not be circulated or distributed in the PRC, and common stock may not be offered or sold, and will not be offered or sold to any person for re-offering or resale, directly or indirectly, to any resident of the PRC except pursuant to applicable laws and regulations of the PRC. For the purpose of this paragraph only, the PRC does not include Taiwan and the special administrative regions of Hong Kong and Macau. Israel. This Prospectus does not constitute an offer to sell the common stock to the public in Israel or a prospectus under the Israeli Securities Law, 5728-1968 and the regulations promulgated thereunder, or the Israeli Securities Law, and has not been filed with or approved by the Israel Securities Authority. In Israel, pursuant to an exemption afforded under the Israeli Securities Law, this Prospectus may be distributed only to, and may be directed only at, investors listed in the first addendum to the Israeli Securities Law, or the Addendum, consisting primarily of certain mutual trust and provident funds, or management companies thereto, banks, as defined under the Banking (Licensing) Law, 5741-1981, except for joint service companies purchasing for their own account or for clients listed in the Addendum, insurers, as defined under the Supervision of Financial Services Law (Insurance), 5741-1981, portfolio managers purchasing for their own account or for clients listed in the Addendum, investment advisers purchasing for their own account, Tel Aviv Stock Exchange members purchasing for their own account or for clients listed in the Addendum, underwriters purchasing for their own account, venture capital funds, certain corporations which primarily engage in the capital market and fully-owned by investors listed in the Addendum and corporations whose equity exceeds NIS250 Million, collectively referred to as institutional investors. Institutional investors may be required to submit written confirmation that they fall within the scope of the Addendum. United Arab Emirates. This document has not been reviewed, approved or licensed by the Central Bank of the United Arab Emirates (the “UAE”), Emirates Securities and Commodities Authority or any other relevant licensing authority in the UAE including any licensing authority incorporated under the laws and regulations of any of the free zones established and operating in the territory of the UAE, in particular the Dubai International Financial Services Authority (the “DFSA”), a regulatory authority of the Dubai International Financial Centre (the “DIFC”). The issue of common stock does not constitute a public offer of securities in the UAE, DIFC and/or any other free zone in accordance with the Commercial Companies Law, Federal Law No. 8 of 1984 (as amended), DFSA Offered Securities Rules and the Dubai International Financial Exchange Listing Rules, accordingly, or otherwise. The common stock may not be offered to the public in the UAE and/or any of the free zones including, in particular, the DIFC. The common stock may be offered and this document may be issued, only to a limited number of investors in the UAE or any of its free zones (including, in particular, the DIFC) who qualify as sophisticated investors under the relevant laws and regulations of the UAE or the free zone concerned. Management of the company, and the representatives represent and warrant that the common stock will not be offered, sold, transferred or delivered to the public in the UAE or any of its free zones including, in particular, the DIFC. Oman. For the attention of the residents of Oman: The information contained in this memorandum neither constitutes a public offer of securities in the Sultanate of Oman (“Oman”) as contemplated by the Commercial Companies Law of Oman (Sultani Decree 4/74) or the Capital Market Law of Oman (Sultani Decree 80/98), nor does it constitute an offer to sell, or the solicitation of any offer to buy non-Omani securities in Oman as contemplated by Article 6 of the Executive Regulations to the Capital Market Law of Oman (issued vide Ministerial Decision No 4/2001), and nor does it constitute a distribution of non-Omani securities in Oman as contemplated under the Rules for Distribution of Non-Omani Securities in Oman issued by the Capital Market Authority of Oman (“CMA”). Additionally, this memorandum is not intended to lead to the conclusion of any contract of whatsoever nature within the territory of Oman. 44 Table of Contents This memorandum has been sent at the request of the investor in Oman, and by receiving this memorandum, the person or entity to whom it has been issued and sent understands, acknowledges and agrees that this memorandum has not been approved by the CMA or any other regulatory body or authority in Oman, nor has any authorization, license or approval been received from the CMA or any other regulatory authority in Oman, to market, offer, sell, or distribute the common stock within Oman. No marketing, offering, selling or distribution of any financial or investment products or services has been or will be made from within Oman and no subscription to any securities, products or financial services may or will be consummated within Oman. The Underwriters are neither companies licensed by the CMA to provide investment advisory, brokerage, or portfolio management services in Oman, nor banks licensed by the Central Bank of Oman to provide investment banking services in Oman. The Underwriters do not advise persons or entities resident or based in Oman as to the appropriateness of investing in or purchasing or selling securities or other financial products. Nothing contained in this memorandum is intended to constitute Omani investment, legal, tax, accounting or other professional advice. This memorandum is for your information only, and nothing herein is intended to endorse or recommend a particular course of action. You should consult with an appropriate professional for specific advice on the basis of your situation. Any recipient of this memorandum and any purchaser of the common stock pursuant to this memorandum shall not market, distribute, resell, or offer to resell the common stock within Oman without complying with the requirements of applicable Omani law, nor copy or otherwise distribute this memorandum to others. Canada. Resale Restrictions The distribution of our securities in Canada is being made only on a private placement basis exempt from the requirement that we prepare and file a prospectus with the securities regulatory authorities in each province where trades of our securities are made. Any resale of our securities in Canada must be made under applicable securities laws that will vary depending on the relevant jurisdiction, and which may require resales to be made under available statutory exemptions or under a discretionary exemption granted by the applicable Canadian securities regulatory authority. Purchasers are advised to seek legal advice prior to any resale of our securities. Representations of Purchasers By purchasing our securities in Canada and accepting a purchase confirmation a purchaser is representing to us and the dealer from whom the purchase confirmation is received that: ● the purchaser is entitled under applicable provincial securities laws to purchase our securities without the benefit of a prospectus qualified under those securities laws; ● where required by law, that the purchaser is purchasing as principal and not as agent; ● the purchaser has reviewed the text above under Resale Restrictions; and ● the purchaser acknowledges and consents to the provision of specified information concerning its purchase of our securities to the regulatory authority that by law is entitled to collect the information. Further details concerning the legal authority for this information are available on request. Rights of Action — Ontario Purchasers Only Under Ontario securities legislation, certain purchasers who purchase a security offered by this prospectus during the period of distribution will have a statutory right of action for damages, or while still the owner of our securities, for rescission against us in the event that this prospectus contains a misrepresentation without regard to whether the purchaser relied on the misrepresentation. The right of action for damages is exercisable not later than the earlier of 180 days from the date the purchaser first had knowledge of the facts giving rise to the cause of action and three years from the date on which payment is made for our securities. The right of action for rescission is exercisable not later than 180 days from the date on which payment is made for our securities. If a purchaser elects to exercise the right of action for rescission, the purchaser will have no right of action for damages against us. In no case will the amount recoverable in any action exceed the price at which our securities were offered to the purchaser and if the purchaser is shown to have purchased the securities with knowledge of the misrepresentation, we will have no liability. In the case of an action for damages, we will not be liable for all or any portion of the damages that are proven to not represent the depreciation in value of our securities as a result of the misrepresentation relied upon. These rights are in addition to, and without derogation from, any other rights or remedies available at law to an Ontario purchaser. The foregoing is a summary of the rights available to an Ontario purchaser. Ontario purchasers should refer to the complete text of the relevant statutory provisions. 45 Table of Contents Enforcement of Legal Rights All of our directors and officers as well as the experts named herein may be located outside of Canada and, as a result, it may not be possible for Canadian purchasers to effect service of process within Canada upon us or those persons. All or a substantial portion of our assets and the assets of those persons may be located outside of Canada and, as a result, it may not be possible to satisfy a judgment against us or those persons in Canada or to enforce a judgment obtained in Canadian courts against us or those persons outside of Canada. Canadian Taxation and Eligibility for Investment Canadian purchasers of our securities should consult their own legal and tax advisors with respect to the tax consequences of an investment in our securities in their particular circumstances and about the eligibility of our securities for investment by the purchaser under relevant Canadian legislation. LEGAL MATTERS The validity of the common stock offered by this prospectus will be passed upon for us by Anslow & Jaclin, LLP, Manalapan, New Jersey. Ellenoff Grossman & Schole, LLP, New York, NY is acting as counsel to the underwriter in connection with this offering. EXPERTS The consolidated financial statements of China Green as of June 30, 2009 and 2008 appearing in this prospectus have been audited by Parker Randall CF (H.K.) CPA Limited, in independent registered public accounting firm, as set forth in their report thereon appearing elsewhere herein, and are included in reliance upon such report given on the authority of such firm as experts in accounting and auditing. INTERESTS OF NAMED EXPERTS AND COUNSEL The following common shares were issued to counsel as partial compensation for their legal services rendered to us: Name Shares Beneficially Owned prior to Offering Percentage of Shares of Common Stock Beneficially Owned Prior to the Offering Shares to be Offered for Sale hereby Number of Shares of Common Stock Beneficailly Owned after Completion of the Offering Percent Beneficially Owned after Offering Rich I. Anslow (1) * 0 0% Gregg E. Jaclin (1) * 0 0% Eric M. Stein (1) * 0 0% * - Less than one percent. CHANGES AND DISAGREEMENTS WITH ACCOUNTANTS Our accountant is Parker Randall CF (H.K.) CPA Limited, independent certified public accountants. We do not presently intend to change accountants. At no time have there been any disagreements with such accountants regarding any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure. WHERE YOU CAN FIND ADDITIONAL INFORMATION We filed with the Securities and Exchange Commission a registration statement under the Securities Act of 1933 for the shares of common stock in this offering. This prospectus does not contain all of the information in the registration statement and the exhibits and schedule that were filed with the registration statement. For further information with respect to us and our common stock, we refer you to the registration statement and the exhibits and schedule that were filed with the registration statement. Statements contained in this prospectus about the contents of any contract or any other document that is filed as an exhibit to the registration statement are not necessarily complete, and we refer you to the full text of the contract or other document filed as an exhibit to the registration statement. A copy of the registration statement and the exhibits and schedules that were filed with the registration statement may be inspected without charge at the Public Reference Room maintained by the Securities and Exchange Commission at 100 F. Street, N.E., Washington, DC 20549-6010, and copies of all or any part of the registration statement may be obtained from the Securities and Exchange Commission upon payment of the prescribed fee. Information regarding the operation of the Public Reference Room may be obtained by calling the Securities and Exchange Commission at 1-800-SEC-0330. The Securities and Exchange Commission maintains a web site that contains reports, proxy and information statements, and other information regarding registrants that file electronically with the SEC. The address of the site is www.sec.gov. 46 Table of Contents CHINA GREEN, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US dollars) INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONTENTS Page(s) CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE NINE MONTHS ENDED MARCH 31, 2 F-2 CONDENSED CONSOLIDATED BALANCE SHEETS FOR THE NINE MONTHS ENDED MARCH 31, 2 F-3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 F-4 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 F-5- F-27 F-1 Table of Contents CHINA GREEN, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US dollars) Three months Three months Nine months Nine months ended ended ended ended March 31, March 31, March 31, March 31, (unaudited) (unaudited) (unaudited) (unaudited) (restated) (restated) Notes $ Service income 11 Cost of services 12 ) Gross profit General and administrative expenses 13, 14 ) Incomebefore taxation Taxation 15 ) Net income Other comprehensive income - Foreign currency translation adjustments ) Total comprehensive income Net income per share – basic and diluted Weighted average number of shares outstanding during the period – basic and diluted The annexed notes form an integral part of these financial statements. F-2 Table of Contents CHINA GREEN, INC. CONDENSED CONSOLIATED BALANCE SHEETS AS OF MARCH 31, 2, 2009 (UNAUDITED) (Stated in US dollars) As of As of March 31, June 30, Notes (unaudited) (audited) (restated) ASSETS $ $ Current assets Cash and cash equivalents 4 Accounts receivables 5 Deposit paid for labour services Deposit for contract procurements 6 Deposit paid for hotel investment negotiation 7 Total current assets Plant and equipment, net 8 TOTAL ASSETS LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities Amount due to a director 9 - Amount due to a shareholder 9 - Accrued expenses Accrued compensation - Tax payable 15 TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Common stocks: (authorized : 500,000,000 shares ; 10 65 53 issued and outstanding: 6,514,750 shares, $0.00001 par value) Additional paid-in capital 10 52 Accumulated other comprehensive income Retained earnings TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY The annexed notes form an integral part of these financial statements. F-3 Table of Contents CHINA GREEN, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US dollars) Three months Three months Nine months Nine months ended ended ended ended March 31, March 31, March 31, March 31, (unaudited) (unaudited) (unaudited) (unaudited) (restated) (restated) $ Cash flows from operating activities Net income 4,656,516 Depreciation Share-based compensation - - Decrease / (increase) in accounts receivables ) ) Increase in deposit for labour service ) Increase in deposit for contract procurements ) Increase in deposit paid for hotel investment ) Negotiation Increase in accrued expenses - - Increase in tax payable Increase / (decrease) in amount due to a - ) shareholder Increase / (decrease) in amount due to a director - 81 ) 81 Net cash from / (used in) operating activities ) Cash flows from investment activities Investment in a subsidiary - - - ) Purchases of plant and equipment ) - ) ) Net cash used in investment activities ) - ) ) Cash flows from financing activities Issue of shares 5 - Dividend paid ) - ) ) Net cash used in financing activities ) - ) ) Net increase / (decrease) in ) cash and cash equivalents Effect of foreign currency translation on cash and ) ) cash equivalents Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period The annexed notes form an integral part of these financial statements. F-4 Table of Contents CHINA GREEN, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US dollars) 1. BASIS OF PRESENTATION The accompanying condensed consolidated financial statements of the Company and its subsidiaries (Collectively named as “the Group”) have been prepared in accordance with generally accepted accounting principles in the United States of America for interim consolidated financial information.Accordingly, they do not include all the information and notes necessary for comprehensive consolidated financial statements. On August 12, 2009, China Green, Inc. acquired all of the issued and outstanding common stock of Glorious Pie Limited by issuing 10,355,000 common shares to the Glorious Pie Limited Shareholder under a Share Exchange and Stock Purchase Agreement with Glorious Pie Limited. In connection with the private placement of the Company completed in August 2009, we issued 166,000 shares of our common stock to 296 Investors at $3.00 per share for an aggregate purchase price of $498,000. On March 10, 2010, the Board of Directors of the Company adopted resolution approving a Reverse Stock Split on the basis of one share for every two shares effective on May 3, 2010. The number of shares of common stock of the Company issued and outstanding will be reduced from 13,029,500 shares to 6,514,750 shares. In connection with the reverse acquisition and recapitalization, all share and per share amounts will be retroactively restated. The consolidated financial statements are prepared on the basis with assumption the reverse merger was undergone at the beginning of July 1, 2008. The historical consolidated financial statements of the Company will be those of China Green, Inc. and of the consolidated entities from the July 1, 2008, the date of merger, and subsequent. The consolidated financial statements for the company for the nine months ended March 31, 2010 and 2009, include the financial statements of China Green, Inc., its 100% owned subsidiary, Glorious Pie Limited, and its wholly owned subsidiary, Earn Bright Development Limited. Intercompany transactions and balances are eliminated in consolidation. In the opinion of the management of the Company, all adjustments, which are of a normal recurring nature, necessary for a fair statement of the results for the three-month periods have been made.Results for the periods presented are not necessarily indicative of the results that might be expected for the entire fiscal period.These condensed financial statements should be read in conjunction with the consolidated financial statements and the notes included in the 2008 and 2009 annual report filed with the Securities and Exchange Commission. 2. DESCRIPTION OF BUSINESS The Group consists of China Green, Inc. (the “China Green”), Glorious Pie Limited (the “Glorious Pie”) and Earn Bright Development Limited (the “Earn Bright”).China Green, Inc. was incorporated in the State of Delaware on July 11, 2008. Glorious Pie Limited was incorporated in the British Virgin Islands on September12, 2006, under the International Business Companies Act, British Virgin Islands. Earn Bright Development Limited was incorporated in Hong Kong on December 17, 2008. The Group is engaged in developing its model in the areas of hospitality facilities and large scale landscape architecture and engineering.The Group is specializedin providing greenery services to greenery construction projects in China. F-5 Table of Contents CHINA GREEN, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US dollars) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) a) Basis of presentation and consolidation (continued) The accompanying consolidated financial statements of the Group have been prepared in accordance with generally accepted accounting principles in the United States of America. The consolidated financial statements include the accounts of China Green, Inc. and its subsidiaries. Significant intercompany transactions have been elimination in consolidation. The consolidated financial statements are prepared on the basis with assumption the reverse merger was undergone at the beginning of July 1, 2008. As of March 31, 2010, the particulars of the subsidiaries are as follows: Name of company Place of incorporation Date of incorporation Attributable equity interest Issued capital Glorious Pie Limited British Virgin Islands September 12, 2006 100% US$100 Earn Bright Development Limited Hong Kong December 17, 2008 100% US$0.128 (HK$1) b) Use of estimates In preparing of the financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expenses during the reporting year.These accounts and estimates include, but are not limited to, the valuation of accounts receivable, inventories, deferred income taxes and the estimation on useful lives of plant and machinery.Actual results could differ from those estimates. c) Cash and Cash Equivalents The Group considers all cash and other highly liquid investments with initial maturities of three months or less to be cash equivalents.As of March 31, 2010 and June 30, 2009, there were cash and cash equivalents of $1,666,504 and $849,457. F-6 Table of Contents CHINA GREEN, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US dollars) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) d) Accounts Receivable Accounts receivable are recorded at the invoiced amount, net of allowances for doubtful accounts. The Group recognizes an allowance for doubtful accounts to ensure accounts receivable are not overstated due to uncollectibility.An allowance for doubtful accounts is maintained for all customers based on a variety of factors, including the length of time the receivables are past due, significant one-time events and historical experience.An additional reserve for individual accounts is recorded when the Group becomes aware of a customer’s inability to meet its financial obligations, such as in the case of bankruptcy filings or deterioration in the customer’s operating results or financial position.If circumstances related to customers change, estimates of the recoverability of receivables would be further adjusted. e)Accounting for the Impairment of Long-Lived Assets In accordance with ASC 360, Property Plant and Equipment, the Group tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. At March 31, 2010, the Group did not recognize an impairment loss. f) Plant and Equipment Plant and equipment, other than construction in progress, are stated at cost less depreciation and amortization and accumulated impairment loss. Plant and equipment are carried at cost less accumulated depreciation.Depreciation is provided over their estimated useful lives, using the straight-line method.Estimated useful lives of the plant and equipment are as follows: Equipment and machinery 5 years Furniture & fixtures 5 years The cost and related accumulated depreciation of assets sold or otherwise retired are eliminated from the accounts and any gain or loss is included in the statement of income.The cost of maintenance and repairs is charged to income as incurred, whereas significant renewals and betterments are capitalized. Management considers that we have no residual value for plant and equipment. F-7 Table of Contents CHINA GREEN, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US dollars) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) g) Fair value of Financial Instruments The carrying values of the Group’s financial instruments, including cash and cash equivalents, accounts receivables, other receivables and prepayments, and other accrued liabilities their fair values due to the short-term maturity of such instrument. h) Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Occasional transactions may occur in Hong Kong dollar and Renminbi (RMB). Management has adopted ASC 740 Foreign Currency Translation Matters. Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in foreign currencies are translated at rates of exchange in effect at the date of the transaction. Average monthly rates are used to translate revenues and expenses. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. The Company has not, to the date of these financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. The functional currencies of the wholly-owned subsidiaries are the RMB and Hong Kong dollar respectively. The financial statements of the subsidiary are translated to United States dollars in accordance with ASC 740 using period-end rates of exchange for assets and liabilities, and average rates of exchange for the year for revenues and expenses. Translation gains (losses) are recorded in accumulated other comprehensive income (loss) as a component of stockholders’ equity. Foreign currency transaction gains and losses are included in current operations. Three Months end RMB : US$ exchange rate as of March 31 Three Months Average RMB : US$ exchange rate Nine Months end RMB : US$ exchange rate as of March 31 Nine Months Average RMB : US$ exchange rate RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions.No representation is made that the RMB amounts could have been, or could be, converted into US$ at the rates used in translation. F-8 Table of Contents CHINA GREEN, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US dollars) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) i)Revenue Recognition Greenery construction revenue The Group accepts contracts on a fixed price basis. Revenue from fixed price construction contracts are recognized on the percentage-of-completion method measured by the ratio of costs incurred to date to the estimated total costs to be incurred for each contract. Revenue from unit price contracts and service agreements are recognized as services are performed. Contract costs include all direct material, direct labor, subcontractor costs and other indirect costs related to contract performance, such as supplies, tools and equipment maintenance. General and administrative costs are charged to expense as incurred. Greenery maintenance revenue The Group accepts contracts on a fixed price basis. Revenue from fixed price maintenance contracts are recognized in straight-line basis over the contracted period except in those circumstances in which sufficient historical evidence indicated that the cost of performing services under the contract are incurred on other than a straight-line basis. Contract costs include all direct material, direct labor, subcontractor costs and other indirect costs related to contract performance, such as supplies, tools and equipment maintenance. General and administrative costs are charged to expense as incurred. Hotel management revenue The Group accepts contracts on service agreement basis. Revenue from service agreements are billed monthly based on certain percent of gross revenue generated by operating activity of the client. j)Cost of revenue Greenery construction and maintenance Regarding the trading of seeding and provision of greenery construction and greenery maintenance projects, the respective cost of revenue consists primarily of material costs, labour cost, subcontracting expenses, and related expenses, which are directly attributable to the greenery construction projects. Hotel management Regarding the design and consultancy services to the hotel facilities, the respective cost of revenue includes the consultancy expenses in professional staff involved and the design and consultancy fee with other third-party experts, and also the depreciation expenses on those fixtures and movable assets being placed with the hotel by the Group. k) Income Taxes The Group adopts ASC Topic 740, “Income Taxes”, regarding accounting for uncertainty in income taxes which prescribes the recognition threshold and measurement attributes for financial statement recognition and measurement of tax positions taken or expected to be taken on a tax return. In addition, the guidance requires the determination of whether the benefits of tax positions will be more likely than not sustained upon audit based upon the technical merits of the tax position. For tax positions that are determined to be more likely than not sustained upon audit, a company recognizes the largest amount of benefit that is greater than 50% likely of being realized upon ultimate settlement in the financial statements. For tax positions that are not determined to be more likely than not sustained upon audit, a company does not recognize any portion of the benefit in the financial statements. The guidance provides for de-recognition, classification, penalties and interest, accounting in interim periods and disclosure. For the period/ years ended March 31, 2010 and June 30, 2009, the Group did not have any interest and penalties associated with tax positions. As of March 31, 2010 and June 30, 2009, the Company did not have any significant unrecognized uncertain tax positions. F-9 Table of Contents CHINA GREEN, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US dollars) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) l) Comprehensive Income ASC Topic 220, “Reporting Comprehensive Income”, establishes standards for reporting and display of comprehensive income, its components and accumulated balances. Comprehensive income as defined includes all changes in equity during a period from non-owner sources. Accumulated other comprehensive income, as presented in the accompanying statement of changes in stockholders’ equity, consists of changes in unrealized gains and losses on foreign currency translation. This comprehensive income is not included in the computation of income tax expense or benefit. m) Commitments and contingencies Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. n) Share-based compensation In accordance with ASC 718, Compensation – Stock Based Compensation, the Group accounts for share-based payments using the fair value method. Common shares issued to third parties for non-cash consideration are valued based on the fair market value of the good or services provided or the fair market value of the common stock on the measurement date, whichever is more readily determinable. F-10 Table of Contents CHINA GREEN, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US dollars) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) o) Segment reporting ASC 280, "Disclosure About Segments of an Enterprise and Related Information" requires use of the "management approach" model for segment reporting. The management approach model is based on the way a company's management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. During the period/year ended March 31, 2010 and June 30, 2009, the Group is organized into three main business segments: greenery construction consultancy, greenery maintenance and hotel management. Greenery construction consulting services generally include landscape planning and design, concept applications, selection and provision of seedling, performance targeting and benchmarking, plantation management and quality control. Based on our assessment of a potential project’s sophistication, we would either directly implement our project plans or outsource services to selected subcontractors. Greenery maintenance consulting services includes maintaining environment condition of the projects which has been completed by us in the past. Hotel management services include applying eco-engineering concepts to renovate the Carnival City Hotel and the Health City Hotel located in Dongguan into eco-friendly hotels. The Group’s consultancy plans generally include site assessment, energy optimization applications, resource efficiency planning, material selection and equipment installation. The detail disclosures on segment information are set out in note 10 in the financial statement. p) Earnings per share The Group computes net earnings (loss) per share in accordance with ASC 260, Earnings Per Share, which requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement. Basic EPS is computed by dividing net earnings (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive. As of March 31, 2010 and June 30, 2009, the Group had no common stock equivalents that could potentially dilute future earnings per share. F-11 Table of Contents CHINA GREEN, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US dollars) 4. CASH AND CASH EQUIVALENTS Cash and cash equivalents consist of the following: As of As of March 31, June 30, (unaudited) (audited) $ $ Cash at bank Cash on hand 5. ACCOUNTS RECEIVABLES Accounts receivables consist of the following: As of As of March 31, June 30, (unaudited) (audited) $ $ Accounts receivables related to: Hotel facilities Greenery maintenance projects Greenery construction projects The credit term of accounts receivables is usually ranged from 90 days to 180 days. F-12 Table of Contents CHINA GREEN, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US dollars) 6. DEPOSIT PAID FOR CONTRACT PROCUREMENTS Main contractors require the company to put escrow money during negotiation of contract.Once the contract is successfully made, the escrow money will be kept by the contractors until the contract has been completed. If the bid fails, the escrow money will be refunded immediately. 7. DEPOSIT PAID FOR HOTEL INVESTMENT NEGOTIATION The Group has placed the following amount of deposit being held in escrow by the counter-party for the negotiation for acquiring certain equity interest of the hotel facilities located hereunder which gives comfort to the negotiating party that the Group shows its financial strength and capability to get the acquisition closed if the acquisition deal is reached: As of As of March 31, June 30, Deposit for hotel investment negotiation (unaudited) (audited) $ $ Location: (1)Dongguan City, Changan Town, Xin Min Administration Region, Jianan Road Section (2)Chang An Di Ying Hotel Dongguan City, Changan Town, Zhenan Road and Xiabian Road Section - (3)Jin Ye Hotel Guangzhou City, Huan Shi Dong Road, Section No. 422 - (4) Shanghai Huaxun Holding Limited* No. 258, Mei Yuen Road, Jia Ding Area, Sha nghai - (5)Kang Zu Yuan Hotel Dongguan City, Changan Town, Zhen An Zhong Road, Section No. 269 - (6) Jiansu Dong’an Hotel Jiansu Dong’an Technopark - * Development in hotel and service apartment projects. F-13 Table of Contents CHINA GREEN, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US dollars) 8. PLANT AND EQUIPMENT, NET Plant and equipment and being part of hotel facilities and consist of the following: (unaudited) (audited) At cost $ $ Balance at beginning of period Acquisition during the period Exchange difference ) Balance at end of period Less: Accumulated depreciation Balance at beginning of period Charge for the period Exchange difference ) Balance at end of period Net book value As of March 31 /June 30 Management considers that there are no residual value for plant and equipment. 9. AMOUNT DUE TO A DIRECTOR / SHAREHOLDER The amounts represent unsecured, interest free and have no fixed repayment terms. F-14 Table of Contents CHINA GREEN, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US dollars) 10. STOCKHOLDERS’ EQUITY The number of shares of common stock outstanding at March 31, 2010 is as follows: Common Stock Additional paid-in Number Amount($) capital($) Total($) As of date of Inception 1 1 Private placement on August 2009 2 Share issued for compensation on August 2009 3 Share issued for takeover a subsidiary 4 Share issued for compensation on for the three months ended March 31, 2010 5 265,000 As of March 31, 2010 6 1 On July 17, 2008, China Green, Inc. issued 50,000 shares of common stock to Mr. Wa Kei Anthony Wong, former president and director, at par value USD0.00001 as the founder shares as compensation for the services that he rendered in connection with the Company’s incorporation. 2 In connection with the Company’s private placement completed in July 2009, the Company issued 166,000 shares of its common stock to 296 investors at USD$3.00 per share for an aggregate purchase price of USD$498,000. 3 On August 12, 2009, the Company has issued 127,083 shares of share-based compensation at par value USD0.00001 to its director as compensation for services that he rendered. Furthermore, the Company also issued 729,167 shares of non-employee stock based compensation at par value USD0.00001 to third parties as compensation for their consulting services rendered. The total number of 856,250 shares had been compensated. 4 On August 12, 2009, China Green, Inc. acquired all of the issued and outstanding common stock of Glorious Pie Limited by issuing 5,177,500 common shares to the Glorious Pie Limited Shareholder under a Share Exchange and Stock Purchase Agreement with Glorious Pie Limited. 5 For the three months ended March 31, 2010, the Company has newly issued total 265,000 shares of comment stock at par value as compensation for non-employees which is set out in note 14. 6 The Companyeffectuated a2:1 reverse stock split during the quarter ended March 31, 2010. The Company has 500,000,000 shares of common stock authorized and 6,514,750 shares of common stock issued and outstanding. All statements are reversely stated in accordance with SAB Topic 4C. As of March 31, 2010, the Company has 500,000,000 shares of common stock authorized and 6,514,750 shares of common stock issued and outstanding. F-15 Table of Contents CHINA GREEN, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) (Stated in US dollars) 11.BUSINESS SEGMENT The Group is engaged in provision of designing and consultancy services in hotel facilities and also involved in provision of engineering services to greenery construction and maintenance projects, which include, but is not limited to, provision of seedling and skillful workers to those construction projects. Segment information is disclosed in accordance to ASC 280, “Disclosures about Segments of an Enterprise and Related Information” as below: Greenery Greenery Hotel Construction Maintenance Consultancy & Consultancy Consultancy Facilities Total 3 months ended 3 months ended 3 months ended 3 months ended Mar 31, Mar 31, Mar 31, Mar 31, Mar 31, Mar 31, Mar 31, Mar 31, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) $
